Exhibit 10.39

LOGO [g65208img001.jpg]



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

CONTRACT TABLE OF CONTENTS

 

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

   4

ARTICLE B.1. BRIEF DESCRIPTION OF SUPPLIES OR SERVICES

   4

ARTICLE B.2. ESTIMATED COST AND FIXED FEE

   4

ARTICLE B.3. PROVISIONS APPLICABLE TO DIRECT COSTS

   4

ARTICLE B.4. ADVANCE UNDERSTANDINGS

   5

SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT

   8

ARTICLE C.1. STATEMENT OF WORK

   8

ARTICLE C.2. REPORTING REQUIREMENTS

   8

ARTICLE C.3. INVENTION REPORTING REQUIREMENT

   12

SECTION D - PACKAGING, MARKING AND SHIPPING

   13

ARTICLE D.1. PACKAGING

   13

ARTICLE D.2. MARKING

   13

ARTICLE D.3. SHIPPING

   13

SECTION E - INSPECTION AND ACCEPTANCE

   14

SECTION F - DELIVERIES OR PERFORMANCE

   15

ARTICLE F.1. DELIVERIES

   15

ARTICLE F.2. CLAUSES INCORPORATED BY REFERENCE, FAR 52.252-2 (FEBRUARY 1998)

   18

SECTION G - CONTRACT ADMINISTRATION DATA

   19

ARTICLE G.1. PROJECT OFFICER

   19

ARTICLE G.2. KEY PERSONNEL, HHSAR 352.270-5 (January 2006)

   19

ARTICLE G.3. INVOICE SUBMISSION/CONTRACT FINANCING REQUEST AND CONTRACT
FINANCIAL REPORT

   19

ARTICLE G.4. INDIRECT COST RATES

   20

ARTICLE G.5. POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE

   21

SECTION H - SPECIAL CONTRACT REQUIREMENTS

   22

ARTICLE H.1. HUMAN SUBJECTS

   22

ARTICLE H.2. HUMAN MATERIALS

   22

ARTICLE H.3. HUMAN MATERIALS (ASSURANCE OF OHRP COMPLIANCE)

   22

ARTICLE H.4. CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH

   22

ARTICLE H.5. NEEDLE EXCHANGE

   22

ARTICLE H.6. PRESS RELEASES

   23

ARTICLE H.7. SALARY RATE LIMITATION LEGISLATION PROVISIONS

   23

ARTICLE H.8. ANIMAL WELFARE

   23

ARTICLE H.9. RESTRICTION FROM USE OF LIVE VERTEBRATE ANIMALS

   23

ARTICLE H.10. OMB CLEARANCE

   23

ARTICLE H.11. INFORMATION SECURITY

   24

ARTICLE H.12. PUBLICATION AND PUBLICITY

   26

ARTICLE H.13. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE

   26

ARTICLE H.14. YEAR 2000 COMPLIANCE

   26

ARTICLE H.15. OBTAINING AND DISSEMINATING BIOMEDICAL RESEARCH RESOURCES

   26

ARTICLE H.16. SHARING RESEARCH DATA

   27

ARTICLE H.17. POSSESSION USE AND TRANSFER OF SELECT BIOLOGICAL AGENTS OR TOXINS

   27

 

- 2 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

ARTICLE H.18. HOTEL AND MOTEL FIRE SAFETY ACT OF 1990 (P.L. 101-391)

   28

ARTICLE H.19. PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST ACTIVITIES

   28

ARTICLE H.20. NIH POLICY ON ENHANCING PUBLIC ACCESS TO ARCHIVED PUBLICATIONS
RESULTING FROM NIH-FUNDED RESEARCH

   28 PART II - CONTRACT CLAUSES    29

SECTION I - CONTRACT CLAUSES

   29 PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS    37

SECTION J - LIST OF ATTACHMENTS

   37

1. Statement of Work

   37

2. Invoice/Financing Request and Contract Financial Reporting Instructions for
NIH Cost-Reimbursement Type Contracts, NIH(RC)-4

   37

3. Safety and Health

   37

4. Procurement of Certain Equipment

   37

5. Disclosure of Lobbying Activities, SF-LLL

   37

6. XOMA Technical Proposal

   37

7. Commitment To Protect Non-Public Information

   37

8. Roster of Employees Requiring Suitability Investigations

   37

9. Employee Separation Checklist

   37 PART IV - REPRESENTATIONS AND INSTRUCTIONS    38

SECTION K - REPRESENTATIONS AND CERTIFICATIONS

   38

1. Annual Representations and Certifications

   38

2. Animal Welfare Assurance Number

   38

 

- 3 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

ARTICLE B.1. BRIEF DESCRIPTION OF SUPPLIES OR SERVICES

The objective of this acquisition is to support the development of a safe human
compatible MAb-based final drug product (FDP) that neutralizes the major
subserotypes of BoNT/A/B/E (i.e. Al, A2, A3, B1, B2, El, and E3). This product
should be acceptable for post exposure prophylaxis and treatment of BoNT
intoxication, incurred by food borne or aerosol exposure.

ARTICLE B.2. ESTIMATED COST AND FIXED FEE

 

  a. The estimated cost of this contract is $61,165,364.

 

  b. The fixed fee for this contract is $3,669,923. The fixed fee shall be paid
in installments based on the percentage of completion of work, as determined by
the Contracting Officer, and subject to the withholding provisions of the
clauses ALLOWABLE COST AND PAYMENT and FIXED FEE referenced in the General
Clause Listing in Part II, ARTICLE I.1. of this contract. Payment of fixed fee
shall not be made in less than monthly increments.

 

  c. The total estimated amount of the contract, represented by the sum of the
estimated cost plus the fixed fee, is $64,835,287.

 

  d. Total funds currently available for payment and allotted to this contract
are $19,916,229, of which $18,721,255 represents the estimated costs, and of
which $1,194,974 represents the fixed fee. For further provisions on funding,
see the LIMITATION OF FUNDS clause referenced in Part II, ARTICLE I.2.
Authorized Substitutions of Clauses.

 

  e. It is estimated that the amount currently allotted will cover performance
of the contract through December 31, 2009.

 

  f. The Contracting Officer may allot additional funds to the contract without
the concurrence of the Contractor.

ARTICLE B.3. PROVISIONS APPLICABLE TO DIRECT COSTS

 

  a. Items Unallowable Unless Otherwise Provided

Notwithstanding the clause[s], ALLOWABLE COST AND PAYMENT, and FIXED FEE,
incorporated in this contract, unless authorized in writing by the Contracting
Officer, the costs of the following items or activities shall be unallowable as
direct costs:

 

  1. Acquisition, by purchase or lease, of any interest in real property;

 

  2. Special rearrangement or alteration of facilities;

 

  3. Purchase or lease of any item of general purpose office furniture or office
equipment regardless of dollar value. (General purpose equipment is defined as
any items of personal property which are usable for purposes other than
research, such as office equipment and furnishings, pocket calculators, etc.);

 

  4. Travel to attend general scientific meetings;

 

  5. Foreign travel - See subparagraph b. below;

 

- 4 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

  6. Consultant costs;

 

  7. Subcontracts;

 

  8. Patient care costs;

 

  9. Accountable Government property (defined as both real and personal property
with an acquisition cost of $1,000 or more and a life expectancy of more than
two years) and “sensitive items” (defined and listed in the Contractor’s Guide
for Control of Government Property), regardless of acquisition value.

 

  b. Travel Costs

 

  1. Domestic Travel

 

  a. Total expenditures for domestic travel (transportation, lodging,
subsistence, and incidental expenses) incurred in direct performance of this
contract shall not exceed $18,750 without the prior written approval of the
Contracting Officer.

 

  b. The Contractor shall invoice and be reimbursed for all travel costs in
accordance with Federal Acquisition Regulations (FAR) 31.2 - Contracts with
Commercial Organizations, Subsection 31.205-46, Travel Costs.

 

  2. Foreign Travel

Requests for foreign travel must be submitted at least six weeks in advance and
shall contain the following: (a) meeting(s) and place(s) to be visited, with
costs and dates; (b) name(s) and title(s) of Contractor personnel to travel and
their functions in the contract project; (c) contract purposes to be served by
the travel; (d) how travel of Contractor personnel will benefit and contribute
to accomplishing the contract project, or will otherwise justify the expenditure
of NIH contract funds; (e) how such advantages justify the costs for travel and
absence from the project of more than one person if such are suggested; and
(f) what additional functions may be performed by the travelers to accomplish
other purposes of the contract and thus further benefit the project.

ARTICLE B.4. ADVANCE UNDERSTANDINGS

Other provisions of this contract notwithstanding, approval of the following
items within the limits set forth is hereby granted without further
authorization from the Contracting Officer.

 

  a. Establishment of Indirect Cost Rate

Indirect costs are funded at a rate of 26.8%; however, the Contractor shall not
bill or be reimbursed for indirect costs until such time as an indirect cost
proposal has been submitted to the cognizant office responsible for negotiating
the indirect cost rates, unless a temporary billing rate(s) has been included
herein. Unless otherwise specified below, the indirect cost rate proposal shall
be submitted no later than three (3) months after the date of contract award.

The Contractor may bill indirect costs at a temporary billing rate of 26.8%;
until such time as indirect costs have been established.

 

- 5 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

  b. Subcontract

 

  1. To negotiate a cost reimbursement type subcontract with SRI International
for invivo potency testing of antibodies and combination of antibodies for an
amount not to exceed $5,509,920 for the period September 15, 2008 through
September 14, 2014. Award of the subcontract shall not proceed without the prior
written consent of the Contracting Officer upon review of the supporting
documentation required by FAR Clause 52.244-2, Subcontracts. After receiving
written consent of the subcontract by the Contracting Officer, a copy of the
signed, executed subcontract shall be provided to the Contracting Officer.

 

  2. To negotiate a cost reimbursement type subcontract with University of
California at San Francisco for activity testing and toxin domain development
and supply for an amount not to exceed $1,595,351 for the period September 15,
2008 through September 14, 2014. Award of the subcontract shall not proceed
without the prior written consent of the Contracting Officer upon review of the
supporting documentation required by FAR Clause 52.244-2, Subcontracts. After
receiving written consent of the subcontract by the Contracting Officer, a copy
of the signed, executed subcontract shall be provided to the Contracting
Officer.

 

  c. Consultants Consultant fee(s) to be paid to the following individual(s):

 

NAME

   RATE PER HOUR    NUMBER OF HOURS    TOTAL COST
EXCLUDING TRAVEL
NOT TO EXCEED

Hoi Leung

   $ 300    160    $ 48,000.00

John Carpenter

   $ 400    220    $ 88,000.00

Barbara Mathews

   $ 300    160    $ 48,000.00

 

  d. Special Copyright Provisions

 

  1. In accordance with FAR Clause 52.227-14, Rights in Data General, the
Contractor shall seek written permission from the Contracting Officer before
establishing a copyright for any software and associated data generated under
this contract. Additionally, the Government shall be provided a paid-up,
world-wide, irrevocable, nonexclusive license to all rights under any copyright
obtained.

 

  e. Contract Number Designation

On all correspondence submitted under this contract, the Contractor agrees to
clearly identify the contract number that appears on the face page of the
contract as follows:

Contract No. HHSN272200800028C

 

  f. Advance Copies of Press Releases

The contractor agrees to accurately and factually represent the work conducted
under this contract in all press releases. In accordance with NIH Manual Chapter
1754, misrepresenting contract results or releasing information that is
injurious to the integrity of NIH may be construed as improper conduct. The
complete text of NIH Manual Chapter 1754 can be found at:
http://www1.od.nih.gov/oma/manualchapters/management/1754/

Press releases shall be considered to include the public release of information
to any medium, excluding peer-reviewed scientific publications. The contractor
shall ensure that the project officer has received an advance copy of any press
release related to this contract not less than two (2) working days prior to the
issuance of the press release.

 

- 6 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

  g. Clinical Studies

Clinical studies are not part of this contract, however, pre-IND package
preparation, FDA communication and IND submission preparation are included in
the contract SOW. Current NIAID policy requires the product sponsor to submit a
request to NIAID to hold the IND for clinical studies to be performed with NIAID
funding. It is therefore, currently not known whether NIAID or XOMA will hold
the IND for products produced under this contract. XOMA’s and NIAID’s respective
roles in the development and submission of documents to the FDA will be mutually
agreed upon depending on which party holds the IND.

 

  h. Manufacturing Failure

As a cost reimbursement contract, XOMA will only charge NIAID for the work
performed. The $64,835,287 budget includes a 15% manufacturing failure rate.

 

- 7 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT

ARTICLE C.1. STATEMENT OF WORK

 

  a. Independently and not as an agent of the Government, the Contractor shall
furnish all the necessary services, qualified personnel, material, equipment,
and facilities, not otherwise provided by the Government as needed to perform
the Statement of Work, dated September 15, 2008, set forth in SECTION J-List of
Attachments, attached hereto and made a part of this contract.

 

  b. The following described document is attached hereto and hereby made a part
of this contract: (SEE SECTION J- List of Attachments.)

 

Document Title

  

Date

  

Description of Document

XOMA Technical Proposal

   June 26, 2008    Production of Monoclonal Antibody Based Therapeutics for
Botulism, 208 pages

If there is any inconsistency between the attached portion of the proposal,
identified in this subparagraph, and the work described in subparagraph a. of
this ARTICLE, the terms and conditions of subparagraph a. of this ARTICLE shall
control.

ARTICLE C.2. REPORTING REQUIREMENTS

All reports required herein shall be submitted in electronic format. In
addition, one (1) hardcopy of each report shall be submitted to the Contracting
Officer, unless otherwise specified.

 

  a. Technical Reports

In addition to those reports required by the other terms of this contract, the
Contractor shall prepare and submit the following reports in the manner stated
below and in accordance with the DELIVERIES Article in SECTION F of this
contract:

[Note: Beginning May 25, 2008, the Contractor shall include, in any technical
progress report submitted, the applicable PubMed Central (PMC) or NIH Manuscript
Submission reference number when citing publications that arise from its NIH
funded research.]

The Contractor shall submit to the Contracting Officer and to the Project
Officer technical progress reports covering the work accomplished during each
reporting period. These reports are subject to technical inspection and requests
for clarification by the Project Officer or the Contracting Officer. These
reports shall be brief and factual and prepared in accordance with the format
described below.

Format of Cover page - All reports shall include a cover page prepared in
accordance with the following format:

 

  •  

Contract Number and Project title

 

  •  

Period of Performance Being Reported

 

  •  

Contractor’s Name and Address

 

  •  

Author(s)

 

  •  

Date of Submission

 

  •  

Delivery Address

 

- 8 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

  1. Monthly Progress Report

This report shall include a description of the activities during the reporting
period, and the activities planned for the ensuing reporting period. The first
reporting period consists of the first full month of performance plus any
fractional part of the initial month. Thereafter, the reporting period shall
consist of each calendar month. In addition to the cover page the report shall
include the following sections:

 

  a. SECTION I - An INTRODUCTION covering the purpose and scope of the contract
effort

 

  b. SECTION II - PROGRESS

 

  i. Section II Part A - OVERALL PROGRESS - a brief description of overall
progress

 

  ii. Section II Part B - MANAGEMENT AND ADMINISTRATION update - a description
of all meetings, conference calls, etc. that have taken place during the
reporting period. Include progress on administration and management issues (e.g.
establishing subcontractors; evaluating and managing subcontractor performance);

 

  iii. Section II Part C - TECHNICAL PROGRESS - For each Milestone document the
results of work completed and cost incurred during the period covered in
relation to proposed progress, effort and budget. The report shall be in
sufficient detail to explain comprehensively the results achieved. The results
achieved and preliminary conclusions resulting from analysis and scientific
evaluation of data accumulated to date under the contract. The report shall
include a description of problems encountered and proposed correction action;
differences between planned and actual progress, why the differences have
occurred and what corrective actions are planned;

 

  iv. Section II Part D - PROPOSED WORK - A summary of work proposed for the
next reporting period; and

 

  v. Section II Part E - PUBLICATIONS - Copies of abstracts, preprints and
reprints of papers planned for presentation or publication.

 

  2. Annual Progress Report

This report shall include a summation of the results of the entire contract work
for the period covered. An annual report will not be required for the period
when the Final Report is due. A Monthly Report shall not be submitted when an
Annual Report is due. In addition to the cover page the report shall include the
following sections:

 

  a. SECTION I - EXECUTIVE SUMMARY - A brief overview of the work completed, and
the major accomplishments achieved during the current reporting period;

 

  b. SECTION II - PROGRESS

 

  i. Section II Part A - OVERALL PROGRESS - a brief description of overall
progress;

 

  ii. Section II Part B - MANAGEMENT AND ADMINISTRATION update - a description
of all meetings, conference calls, etc. that have taken place during the
reporting period. Include progress on administration and management issues (e.g.
establishing subcontractors; evaluating and managing subcontractor performance);

 

  iii. Section II Part C - TECHNICAL PROGRESS - A detailed description of the
work performed structured to follow the Milestones. The report shall include a
description of problems encountered and proposed correction action; differences
between planned and actual progress, why the differences have occurred and what
corrective actions are planned;

 

  iv. Section II Part D - PROPOSED WORK - A summary of work proposed for the
next year;

 

- 9 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

  v. Section II Part E - PUBLICATIONS - Copies of manuscripts (published and
unpublished), abstracts, and any protocols or methods developed specifically
under the contract during the reporting; and

 

  vi. Section II Part F - INVENTIONS - A summary of any inventions developed
during the course of the contract.

 

  3. Final Report

This report is to include a summation of the work performed and results obtained
for the entire contract period of performance. This report shall be in
sufficient detail to describe comprehensively the results achieved. The Final
Report shall be submitted in accordance with the DELIVERIES Article in SECTION F
of this contract. An Annual report will not be required for the period when the
Final Report is due. In addition to the cover page the report shall include the
following sections:

 

  a. SECTION I - EXECUTIVE SUMMARY - Summarize the purpose and scope of the
contract effort including a summary of the major accomplishments relative to the
specific activities set forth in the Statement of Work.

 

  b. SECTION II - RESULTS - A detailed description of the work performed, the
results obtained, and the impact of the results on the scientific and/or public
health community, including a listing of all manuscrips (published and in
preparation) and abstracts presented during the entire period of performance,
and a summary of all inventions.

The Contractor shall provide the Contracting Officer with three (3) copies of
the Final Report in draft form (in accordance with the DELIVERIES Article in
SECTION F of this contract 120 calendar days prior to the completion date of
this contract.) The Project Officer will review the draft report and provide the
Contracting Officer with comments within 45 calendar days after receipt. The
Final Report shall be corrected by the Contractor, if necessary and the final
version delivered as specified in the above paragraph.

 

  4. Summary of Salient Results

The Contractor shall submit, with the Final Report, a summary (not to exceed 200
words) of salient results achieved during the performance of the contract.

 

  b. Other Reports/Deliverables

In addition to the above reports, the following are considered other reports and
deliverables under this contract and are identified in the Statement of Work. A
listing is included in the DELIVERIES Article in SECTION F.

 

  1. Milestone Workplan

The Contractor shall submit a detailed Workplan for the activities they will
perform to complete each Milestone. This report shall be submitted at least
thirty (30) calendar days before work is planned to be initiated on the specific
Milestone. The Project Officer shall review the workplan and either approve or
provide feedback within 14 calendar days of submission. The Contractor shall be
responsible for responding to the Project Officer’s feedback and revising the
Workplan accordingly within fourteen (14) calendar days of receipt of the
Project Officer’s feedback. The Milestone Workplan shall include the following
specific information:

 

  a. COVER PAGE that includes contract number and title; the type of report and
period covered; the Contractor’s name, address, telephone number, fax number,
and email address; and the date of submission

 

- 10 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

  b. WORKPLAN that details:

 

  i. Work to be performed

 

  ii. Timelines

 

  iii. Intermediate Milestones that will be used to track progress to completion
of the Milestone

 

  iv. Qualitative and quantitative criteria that will be used to track
successful completion of Intermediate Milestones and final Milestone

 

  v. An estimated total cost for all activities required to complete the
Milestone.

 

  2. Milestone Completion Report - Within thirty (30) days of completion of a
Milestone the Contractor shall submit a report that includes the following
specific information:

 

  a. COVER PAGE that includes the contract number and title; the type of report
and period covered; the Contractor’s name, address, telephone number, fax
number, and email address; and the date of submission;

 

  b. An INTRODUCTION covering the scope of the contract effort and the specific
Milestone completed.

 

  c. RESULTS: Documentation and summary of the results of work undertaken that
supports the completion of the stage of product development, including an
analysis of the data as it relates to the qualitative and quantitative criteria
established for successful completion of the Milestone. A summary of actual
costs incurred in relation to costs estimated in the original Project Officer
approved budget.

 

  3. Audit Reports

Within thirty (30) calendar days of an audit related to conformance to FDA
regulations and guidance including adherence to GLP or GMP guidelines, the
Contractor shall provide copies of the audit report and a plan for addressing
areas of nonconformance to FDA regulations and guidance for GLP and GMP as
identified in the final audit report to the Project Officer.

 

  4. Site Visit Report

A report of the Site Visit Report shall be prepared by the Contractor and
submitted to the Project and Contract Officers within 30 calendar days following
the date of the meeting. These reports shall include the slide presentations and
all other meeting materials as well as summaries of all discussions.

 

  5. Contract Initiation Meeting Report

A report of the Contract Initiation Meeting shall be prepared by the Contractor
and submitted to the Project and Contract Officers within 30 calendar days
following the date of the meeting. This report shall include the slide
presentations and all other meeting materials as well as summaries of all
discussions.

 

  6. Draft Transition Plan

A description of transition activities shall be provided in a Draft form to the
Project and Contract Officers six months prior to the completion date of the
contract.

 

  7. Final Transition Plan

The Draft Transition Plan shall be approved and finalized and submitted as the
Final Transition Plan to the Project and Contract Officers three months prior to
the completion date of the contract.

 

  8. Copies of FDA correspondence and meeting summaries

Within 30 calendar days of receiving correspondence from or meeting with the
FDA, submit to the Project Officer copies of the correspondence or meeting
minutes/summaries.

 

- 11 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

  9. Other Reports

Within 30 calendar days of request, provide copies of other reports generated
during the contract period related to performance of the contract including:
Process Development Reports, Assay Qualification Plan/Report, Assay Validation
Plan/Report, Assay Technology Transfer Report, Batch Records, SOPs, Master
Production Records, Certificate of Analysis, Chemistry, Manufacturing and
Controls and other documents as requested for pre-IND and IND submissions to the
FDA. These reports shall be provided at the request of the Project Officer,
Draft Final Preclinical Safety and Toxicology Reports, Final Audited Preclinical
Safety and Toxicology Reports.

 

  10. Data

Within 30 calendar days of request, provide raw data or specific analysis of
data generated with contract funding at the request of the Project Officer.

 

  11. Monthly Teleconference and Extraordinary Meeting Minutes

Within 7 calendar days, provide minutes of monthly teleconferences and any other
required extraordinary meetings at the request of the Project Officer.

ARTICLE C.3. INVENTION REPORTING REQUIREMENT

All reports and documentation required by FAR Clause 52.227-11, Patent
Rights-Ownership by the Contractor including, but not limited to, the invention
disclosure report, the confirmatory license, and the Government support
certification, shall be directed to the Extramural Inventions and Technology
Resources Branch, OPERA, NIH, 6705 Rockledge Drive, Room 1040-A, MSC 7980,
Bethesda, Maryland 20892-7980 (Telephone: 301-435-1986). In addition, one copy
of an annual utilization report, and a copy of the final invention statement,
shall be submitted to the Contracting Officer. The final invention statement
(see FAR 27.303(b)(2)(ii)) shall be submitted to the Contracting Officer on the
expiration date of the contract.

The annual utilization report shall be submitted in accordance with the
DELIVERIES Article in SECTION F of this contract. The final invention statement
(see FAR 27.303(b)(2)(ii)) shall be submitted on the expiration date of the
contract. All reports shall be sent to the following address:

Contracting Officer

National Institutes of Health

National Institute of Allergy and Infectious Diseases

Office of Acquisitions

6700-B Rockledge Drive

MSC 7612, Room 3214

Bethesda, Maryland 20892- 7612

If no invention is disclosed or no activity has occurred on a previously
disclosed invention during the applicable reporting period, a negative report
shall be submitted to the Contracting Officer at the address listed above.

To assist contractors in complying with invention reporting requirements of the
clause, the NIH has developed “Interagency Edison,” an electronic invention
reporting system. Use of Interagency Edison is encouraged as it streamlines the
reporting process and greatly reduces paperwork. Access to the system is through
a secure interactive Web site to ensure that all information submitted is
protected. Interagency Edison and information relating to the capabilities of
the system can be obtained from the Web (http://www.iedison.gov), or by
contacting the Extramural Inventions and Technology Resources Branch, OPERA,
NIH.

 

- 12 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

SECTION D - PACKAGING, MARKING AND SHIPPING

All deliverables required under this contract shall be packaged, marked and
shipped in accordance with Government specifications. At a minimum, all
deliverables shall be marked with the contract number and Contractor name. The
Contractor shall guarantee that all required materials shall be delivered in
immediate usable and acceptable condition.

ARTICLE D.1. PACKAGING

As required, packages shall be in a temperature controlled environment.

ARTICLE D.2. MARKING

All Hazardous Materials shall be marked appropriately for shipping.

ARTICLE D.3. SHIPPING

Shipments will be time sensitive/time critical.

Shipping insurance is required.

Shipping of select agents shall be in accordance with the DHHS regulations
regarding the transfer of select agents (42CFR part 72;
http://ww.cdc.gov/od/ohs/biosfty/shipregs.htm and shipping cGMP product and cell
banks shall be in accordance with cGMP guidelines (as defined in the U.S. code
of Federal Regulations - 21 CFR 211).

 

- 13 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

SECTION E - INSPECTION AND ACCEPTANCE

 

  a. The Contracting Officer or the duly authorized representative will perform
inspection and acceptance of materials and services to be provided.

 

  b. For the purpose of this SECTION, the NIAID Project Officer is the
authorized representative of the Contracting Officer.

 

  c. Inspection and acceptance will be performed at: 6610 Rockledge Drive;
Bethesda, Maryland 20892.

Acceptance may be presumed unless otherwise indicated in writing by the
Contracting Officer or the duly authorized representative within 30 days of
receipt.

 

  d. This contract incorporates the following clause by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available.

FAR Clause 52.246-9, Inspection of Research and Development (Short Form) (April
1984).

 

- 14 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

SECTION F - DELIVERIES OR PERFORMANCE

ARTICLE F.1. DELIVERIES

Satisfactory performance of the final contract shall be deemed to occur upon
performance of the work described in the Statement of Work Article in SECTION C
of this contract and upon delivery and acceptance by the Contracting Officer, or
the duly authorized representative, of the following items in accordance with
the stated delivery schedule:

 

  a. The items specified below as described in the REPORTING REQUIREMENTS
Article in SECTION C of this contract. will be required to be delivered F.o.b.
Destination as set forth in FAR 52.247-35, F.o.b. DESTINATION, WITHIN CONSIGNEES
PREMISES (APRIL 1984), and in accordance with and by the date(s) specified below
and any specifications stated in SECTION D, PACKAGING, MARKING AND SHIPPING, of
this contract:

 

Item

  

Description

  

Quantity

  

Delivery Schedule

(1)    Monthly Progress Report   

1 hard copy to PO

 

1 original to CO

 

1 electronic copy to PO and CO

   The first report is due on/before the 15th of the month following the first
full month of contract performance plus any fractional part of the initial
month. Thereafter, each report is due on/before the 15th of each month following
each reporting period. (2)    Annual Progress Report   

1 hard copy to PO

 

1 original to CO

 

1 electronic copy to PO and CO

   The first report is due on/before 30 calendar days after the anniversary date
of contract initiation. Thereafter, each report is due on/before the 30th of the
month following each anniversary date of the contract. Monthly Progress Reports
will not be submitted the month the Annual Progress Report is due. (3)    Final
Invention Statement    1 copy to CO    Due on/before completion date of the
contract. (4)    All reports and documentation including the invention
disclosure report, the confirmatory license, and the government support
certification    1 copy to OPERA    As required by FAR Clause 52.227-11. (5)   
Draft Final and Final Report and Summary of Salient Results   

1 hard copy to PO

 

1 original to CO

 

1 electronic copy to PO and CO

  

Draft Final Report is due 120 calendar days prior to the completion date of
contract.

 

Final Report and Summary of Salient Results is due on/before the completion date
of the contract.

 

- 15 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

b. Other Reports and Deliverables (Delivery Schedule)

 

Item

  

Type of Deliverable

  

SOW Reference

  

Recipient

  

Delivery Schedule

1.    Milestone Workplan    SOW Part A    1 hard and electronic copy to PO   
The Milestone 1 Workplan is due within 45 days of the initiation of contract
performance. Subsequent Milestone Workplans are due within 30 days of the
Contractor’s intention to initiate a Milestone. 2.    Milestone Completion
Report    SOW Part A    1 hard and electronic copy to PO    Within 30 calendar
days of Milestone completion. 3.    Audit Reports    SOW Part C    1 hard and
electronic copy to PO    Within 30 calendar days of Audit completion. 4.    Site
Visit Reports    SOW Part D    1 hard and electronic copy to PO/CO    Within 30
calendar days of Site Visit. 5.    Contract Initiation Meeting Report    SOW
Part D    1 hard and electronic copy to PO/CO    Within 30 calendar days of
Contract Initiation meeting. 6.    Draft Transition Plan    SOW Part E    1 hard
and electronic copy to PO/CO    Within 6 months of the completion date of the
contract. 7.    Final Transition Plan    SOW Part E    1 hard and electronic
copy to PO/CO    Within 3 months of the completion date of the contract. 8.   
Other Reports; Data    SOW Part B    1 hard and electronic copy to PO    Within
30 calendar days of request of the PO or CO. 9.    Monthly Meeting Minutes;
Extraordinary Meeting Minutes    SOW Part B    1 hard and electronic copy to PO
   Within 7 calendar days of the meeting. 10.    Fifty (50) vials of cGMP MCB
for each MAb    SOW Part B Milestone 12    To be specified 60 days prior to
request to ship delivery    Within 120 calendar days of the acceptance of
Milestone 12 Completion Report.

 

- 16 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

Item

  

Type of Deliverable

  

SOW Reference

  

Recipient

  

Delivery Schedule

11.    Anti-BoNT A FDP   

SOW Part B

Milestone 15

   500 doses or 10% of the lot, whichever is less, to be specified 60 days prior
to request to ship delivery    Within 120 calendar days of the acceptance of
Milestone 15 Completion Report. 12.    Anti-BoNT B FDP    SOW Part B Milestone
15    500 doses or 10% of the lot, whichever is less, to be specified 60 days
prior to request to ship delivery    Within 120 calendar days of the acceptance
of Milestone 15 Completion Report. 13.    Anti-BoNT E FDP    SOW Part B
Milestone 15    500 doses or 10% of the lot, whichever is less, to be specified
60 days prior to request to ship delivery    Within 120 calendar days of the
acceptance of Milestone 15 Completion Report. 14.    Anti-BoNT A/B/E FDP    SOw
Part B Milestone 15    500 doses or 10% of the lot, whichever is less, to be
specified 60 days prior to request to ship delivery    Within 120 calendar days
of the acceptance of Milestone 15 Completion Report. 15.    Lead Mab BDS    SOW
Part B Milestone B    Contractor or FDP filing site    Within 120 calendar days
of the acceptance of Milestone 15 Completion Report.

 

c. The above items shall be addressed and delivered to:

 

Addressee

  

Deliverable Item No.

  

Quantity

Project Officer    As stated in the tables above    As stated in the tables
above Office of Biodefense Research Affairs       Division of Microbiology and
Infectious Diseases       National Institute of Allergy and Infectious Diseases
      6610 Rockledge Drive, MSC       6610, Room 5123       Bethesda, Maryland
20892      

 

- 17 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

Addressee

  

Deliverable Item No.

  

Quantity

Contracting Officer

 

Division of Extramural Activities,

Office of Acquisitions

 

National Institute of Allergy and Infectious Diseases

 

6700-B Rockledge Drive, MSC

7612, Room 3214

 

Bethesda, Maryland 20892

   As stated in the tables above    As stated in the tables above

OPERA

 

Office of Extramural Inventions and Technology Resources Branch

 

6705 Rockledge Drive, MSC

7980, Room 1040-A

 

Bethesda, Maryland 20892

   (4)    As stated in the tables above

ARTICLE F.2. CLAUSES INCORPORATED BY REFERENCE, FAR 52.252-2 (FEBRUARY 1998)

This contract incorporates the following clause(s) by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available. Also, the full text of a clause may
be accessed electronically at this address:
http://www.acquisition.gov/comp/far/index.html

FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSE:

52.242-15, Stop Work Order (August 1989) with Alternate I (April 1984).

 

- 18 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

SECTION G - CONTRACT ADMINISTRATION DATA

ARTICLE G.1. PROJECT OFFICER

The following Project Officer(s) will represent the Government for the purpose
of this contract:

Katherine Taylor

6610 Rockledge Drive, MSC 6604

Bethesda, Maryland 20892

The Project Officer is responsible for: (1) monitoring the Contractor’s
technical progress, including the surveillance and assessment of performance and
recommending to the Contracting Officer changes in requirements;
(2) interpreting the statement of work and any other technical performance
requirements; (3) performing technical evaluation as required; (4) performing
technical inspections and acceptances required by this contract; and
(5) assisting in the resolution of technical problems encountered during
performance.

The Contracting Officer is the only person with authority to act as agent of the
Government under this contract. Only the Contracting Officer has authority to:
(1) direct or negotiate any changes in the statement of work; (2) modify or
extend the period of performance; (3) change the delivery schedule;
(4) authorize reimbursement to the Contractor for any costs incurred during the
performance of this contract; or (5) otherwise change any terms and conditions
of this contract.

The Government may unilaterally change its Project Officer designation.

ARTICLE G.2. KEY PERSONNEL, HHSAR 352.270-5 (January 2006)

The key personnel specified in this contract are considered to be essential to
work performance. At least 30 days prior to diverting any of the specified
individuals to other programs or contracts (or as soon as possible, if an
individual must be replaced, for example, as a result of leaving the employ of
the Contractor), the Contractor shall notify the Contracting Officer and shall
submit comprehensive justification for the diversion or replacement request
(including proposed substitutions for key personnel) to permit evaluation by the
Government of the impact on performance under this contract. The Contractor
shall not divert or otherwise replace any key personnel without the written
consent of the Contracting Officer. The Government may modify the contract to
add or delete key personnel at the request of the Contractor or Government.

(End of Clause)

The following individual(s) is/are considered to be essential to the work being
performed hereunder:

 

Name

 

Title

Milan Tomic, Ph.D.

  Principal Investigator

ARTICLE G.3. INVOICE SUBMISSION/CONTRACT FINANCING REQUEST AND CONTRACT
FINANCIAL REPORT

 

  a. Invoice/Financing Request Instructions and Contract Financial Reporting for
NIH Cost-Reimbursement Type Contracts NIH(RC)-4 are attached and made part of
this contract. The Contractor shall follow the attached instructions and
submission procedures specified below to meet the requirements of a “proper
invoice” pursuant to FAR Subpart 32.9, Prompt Payment.

 

- 19 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

  1. Payment requests shall be submitted as follows:

 

  a. One original to the following designated billing office:

National Institutes of Health

Office of Financial Management

Commercial Accounts

2115 East Jefferson Street, Room 4B-432, MSC 8500

Bethesda, MD 20892-8500

 

  b. One copy to the following approving official:

Contracting Officer

Office of Acquisitions

National Institute of Allergy and Infectious Diseases, NIH MSC 7612, Room 3214

Bethesda, MD 20892

 

  2. In addition to the requirements specified in FAR Subpart 32.9 for a proper
invoice, the Contractor shall include the following information on all payment
requests:

 

  a. Name of the Office of Acquisitions. The Office of Acquisitions for this
contract is National Institute of Allergy and Infectious Diseases (NIAID).

 

  b. Central Point of Distribution. For the purpose of this contract, the
Central Point of Distribution is NIAIDOAInvoices.

 

  c. Vendor Identification Number. This is the 7 digit number that appears after
the Contractor’s name in Block 7 of Standard Form 26. [Note: This only applies
to new contracts awarded on/ after June 4, 2007, and any existing contract
modified to include the number.]

 

  d. DUNS number or DUNS+4 that identifies the Contractor’s name and address
exactly as stated on the face page of the contract.

 

  e. Identification of whether payment is to be made using a two-way or
three-way match. This contract requires a Two-Way match.

 

  b. Inquiries regarding payment of invoices shall be directed to the designated
billing office, (301) - 496-6452.

 

  c. The Contractor shall include the following certification on every invoice
for reimbursable costs incurred with Fiscal Year funds subject to the SALARY
RATE LIMITATION LEGISLATION PROVISIONS Article in SECTION H of this contract.
For billing purposes, certified invoices are required for the billing period
during which the applicable Fiscal Year funds were initially charged through the
final billing period utilizing the applicable Fiscal Year funds:

“I hereby certify that the salaries charged in this invoice are in compliance
with the SALARY RATE LIMITATION LEGISLATION PROVISIONS Article in SECTION H of
the above referenced contract.”

ARTICLE G.4. INDIRECT COST RATES

In accordance with Federal Acquisition Regulation (FAR) (48 CFR Chapter 1)
Clause 52.216-7 (d)(2), Allowable Cost and Payment incorporated by reference in
this contract in PART II, SECTION I, the cognizant Contracting Officer
representative responsible for negotiating provisional and/or final indirect
cost rates is identified as follows:

Director, Division of Financial Advisory Services

Office of Acquisition Management and Policy

National Institutes of Health

6100 Building, Room 6B05

 

- 20 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

6100 Executive Boulevard, MSC-7540

Bethesda, MD 20892-7540

These rates are hereby incorporated without further action of the Contracting
Officer.

ARTICLE G.5. POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE

 

  a. Contractor Performance Evaluations

Interim and final evaluations of Contractor performance will be prepared on this
contract in accordance with FAR 42.15. The final performance evaluation will be
prepared at the time of completion of work. In addition to the final evaluation,
interim evaluation(s) shall be submitted November 15, 2011.

Interim and final evaluations will be provided to the Contractor as soon as
practicable after completion of the evaluation. The Contractor will be permitted
thirty days to review the document and to submit additional information or a
rebutting statement. If agreement cannot be reached between the parties, the
matter will be referred to an individual one level above the Contracting
Officer, whose decision will be final.

Copies of the evaluations, Contractor responses, and review comments, if any,
will be retained as part of the contract file, and may be used to support future
award decisions.

 

  b. Electronic Access to Contractor Performance Evaluations

Contractors that have Internet capability may access evaluations through a
secure Web site for review and comment by completing the registration form that
can be obtained at the following address:

http://oamp.od.nih.gov/OD/CPS/cps.asp

The registration process requires the Contractor to identify an individual that
will serve as a primary contact and who will be authorized access to the
evaluation for review and comment. In addition, the Contractor will be required
to identify an alternate contact who will be responsible for notifying the
cognizant contracting official in the event the primary contact is unavailable
to process the evaluation within the required 30-day time frame.

 

- 21 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

SECTION H - SPECIAL CONTRACT REQUIREMENTS

ARTICLE H.1. HUMAN SUBJECTS

It is hereby understood and agreed that research involving human subjects shall
not be conducted under this contract, and that no material developed, modified,
or delivered by or to the Government under this contract, or any subsequent
modification of such material, will be used by the Contractor or made available
by the Contractor for use by anyone other than the Government, for experimental
or therapeutic use involving humans without the prior written approval of the
Contracting Officer.

ARTICLE H.2. HUMAN MATERIALS

The acquisition and supply of all human specimen material (including fetal
material) used under this contract shall be obtained by the Contractor in full
compliance with applicable State and Local laws and the provisions of the
Uniform Anatomical Gift Act in the United States, and no undue inducements,
monetary or otherwise, will be offered to any person to influence their donation
of human material.

ARTICLE H.3. HUMAN MATERIALS (ASSURANCE OF OHRP COMPLIANCE)

The acquisition and supply of all human specimen material (including fetal
material) used under this contract shall be obtained by the Contractor in full
compliance with applicable State and Local laws and the provisions of the
Uniform Anatomical Gift Act in the United States, and no undue inducements,
monetary or otherwise, will be offered to any person to influence their donation
of human material.

The Contractor shall provide written documentation that all human materials
obtained as a result of research involving human subjects conducted under this
contract, by collaborating sites, or by subcontractors identified under this
contract, were obtained with prior approval by the Office for Human Research
Protections (OHRP) of an Assurance to comply with the requirements of 45 CFR 46
to protect human research subjects. This restriction applies to all
collaborating sites without OHRP-approved Assurances, whether domestic or
foreign, and compliance must be ensured by the Contractor.

Provision by the Contractor to the Contracting Officer of a properly completed
“Protection of Human Subjects Assurance Identification/IRB
Certification/Declaration of Exemption”, Form OMB No. 0990-0263(formerly
Optional Form 310), certifying IRB review and approval of the protocol from
which the human materials were obtained constitutes the written documentation
required. The human subject certification can be met by submission of a self
designated form, provided that it contains the information required by the
“Protection of Human Subjects Assurance Identification/IRB
Certification/Declaration of Exemption”, Form OMB No. 0990-0263(formerly
Optional Form 310).

ARTICLE H.4. CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH

Pursuant to the current HHS annual appropriations act, the Contractor shall not
use contract funds for (1) the creation of a human embryo or embryos for
research purposes; or (2) research in which a human embryo or embryos are
destroyed, discarded, or knowingly subjected to risk of injury or death greater
than that allowed for research on fetuses in utero under 45 CFR 46.204(b) and
Section 498(b) of the Public Health Service Act (42 U.S.C. 289g(b)). The term
“human embryo or embryos” includes any organism, not protected as a human
subject under 45 CFR 46 as of the date of the enactment of this Act, that is
derived by fertilization, parthenogenesis, cloning, or any other means from one
or more human gametes or human diploid cells.

Additionally, in accordance with a March 4, 1997 Presidential Memorandum,
Federal funds may not be used for cloning of human beings.

ARTICLE H.5. NEEDLE EXCHANGE

Pursuant to the current HHS annual appropriations act, the Contractor shall not
use contract funds to carry out any program of distributing sterile needles or
syringes for the hypodermic injection of any illegal drug.

 

- 22 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

ARTICLE H.6. PRESS RELEASES

Pursuant to the current HHS annual appropriations act, the Contractor shall
clearly state, when issuing statements, press releases, requests for proposals,
bid solicitations and other documents describing projects or programs funded in
whole or in part with Federal money: (1) the percentage of the total costs of
the program or project which will be financed with Federal money; (2) the dollar
amount of Federal funds for the project or program; and (3) the percentage and
dollar amount of the total costs of the project or program that will be financed
by nongovernmental sources.

ARTICLE H.7. SALARY RATE LIMITATION LEGISLATION PROVISIONS

 

  a. Pursuant to the current HHS annual appropriations act, the Contractor shall
not use NIH Fiscal Year funds to pay the direct salary of an individual through
this contract at a rate in excess of Executive Level I. Direct salary is
exclusive of fringe benefits, overhead and general and administrative expenses
(also referred to as “indirect costs” or “facilities and administrative (F&A)
costs”). Direct salary has the same meaning as the term “institutional base
salary.” An individual’s direct salary (or institutional base salary) is the
annual compensation that the Contractor pays for an individual’s appointment
whether that individual’s time is spent on research, teaching, patient care or
other activities. Direct salary (or institutional base salary) excludes any
income that an individual may be permitted to earn outside of duties to the
Contractor. The annual salary rate limitation also applies to individuals
proposed under subcontracts. It does not apply to fees paid to consultants. If
this is a multiple year contract, it may be subject to unilateral modifications
by the Government if an individual’s salary rate used to establish contract
funding exceeds any salary rate limitation subsequently established in future
HHS appropriation acts.

 

  b. Payment of direct salaries is limited to the Executive Level I rate which
was in effect on the date(s) the expense was incurred. See the following Web
site for Executive Schedule rates of pay: http://www.opm.gov/oca/. (For current
year rates, click on Salaries and Wages / Executive Schedule / Rates of Pay for
the Executive Schedule. For prior year rates, click on Salaries and Wages /
cursor to bottom of page and select year / Executive Schedule / Rates of Pay for
the Executive Schedule. Rates are effective January 1 of each calendar year
unless otherwise noted.)

ARTICLE H.8. ANIMAL WELFARE

All research involving live, vertebrate animals shall be conducted in accordance
with the Public Health Service Policy on Humane Care and Use of Laboratory
Animals. This policy may be accessed at:

http://grants1.nih.gov/grants/olaw/references/phspol.htm.

ARTICLE H.9. RESTRICTION FROM USE OF LIVE VERTEBRATE ANIMALS

UNDER GOVERNING POLICY, FEDERAL FUNDS ADMINISTERED BY THE PUBLIC HEALTH SERVICE
(PHS) SHALL NOT BE EXPENDED FOR RESEARCH INVOLVING LIVE VERTEBRATE ANIMALS
WITHOUT PRIOR APPROVAL BY THE OFFICE OF LABORATORY ANIMAL WELFARE (OLAW), OF AN
ASSURANCE TO COMPLY WITH THE PHS POLICY ON HUMANE CARE AND USE OF LABORATORY
ANIMALS AND/OR A VALID INSTITUTIONAL ANIMAL CARE AND USE COMMITTEE (IACUC)
APPROVAL. THIS RESTRICTION APPLIES TO ALL PERFORMANCE SITES (e.g. COLLABORATING
INSTITUTIONS, SUBCONTRACTORS, SUBGRANTEES) WITHOUT OLAW-APPROVED ASSURANCES,
WHETHER DOMESTIC OR FOREIGN.

ARTICLE H.10. OMB CLEARANCE

In accordance with HHSAR 352.270-7, Paperwork Reduction Act, the Contractor
shall not proceed with surveys or interviews until such time as Office of
Management and Budget (OMB) Clearance for conducting interviews has been
obtained by the Project Officer and the Contracting Officer has issued written
approval to proceed.

 

- 23 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

ARTICLE H.11. INFORMATION SECURITY

The Statement of Work (SOW) requires the Contractor to (1) develop, (2) have the
ability to access, or (3) host and/or maintain a Federal information system(s).
Pursuant to Federal and HHS Information Security Program Policies, the
Contractor and any subcontractor performing under this contract shall comply
with the following requirements:

Federal Information Security Management Act of 2002 (FISMA), Title III,
E-Government Act of 2002, Pub. L. No. 107-347 (Dec. 17, 2002);
http://csrc.nist.gov/drivers/documents/FISMA-final.pdf

 

  a. Information Type

[X] Administrative, Management and Support Information

[X] Mission Based Information

 

  b. Security Categories and Levels

 

Confidentiality Level:    [    ]   Low    [X]   Moderate    [    ]   High
Integrity Level:    [X]   Low    [    ]   Moderate    [    ]   High Availability
Level:    [X]   Low    [    ]   Moderate    [    ]   High Overall Level:    [X]
  Low    [    ]   Moderate    [    ]   High

 

  c. Position Sensitivity Designations

The following position sensitivity designations and associated clearance and
investigation requirements apply under this contract.

[X] Level 1: Non Sensitive (Requires Suitability Determination with an NACI).
Contractor employees assigned to a Level 1 position are subject to a National
Agency Check and Inquiry Investigation (NACI).

The Contractor shall submit a roster, by name, position, e-mail address, phone
number and responsibility, of all staff (including subcontractor staff) working
under the contract who will develop, have the ability to access, or host and/or
maintain a Federal information system(s). The roster shall be submitted to the
Project Officer, with a copy to the Contracting Officer, within 14 calendar days
of the effective date of the contract. Any revisions to the roster as a result
of staffing changes shall be submitted within 15 calendar days of the change.
The Contracting Officer shall notify the Contractor of the appropriate level of
suitability investigations to be performed. An electronic template, “Roster of
Employees Requiring Suitability Investigations,” is available for Contractor use
at: http://ais.nci.nih.gov/forms/Suitability-roster.xls.

Upon receipt of the Government’s notification of applicable Suitability
Investigations required, the Contractor shall complete and submit the required
forms within 30 days of the notification. Additional submission instructions can
be found at the “NCI Information Technology Security Policies, Background
Investigation Process” website: http://ais.nci.nih.gov. Note that NCI points of
contact do not apply to this contract. Applicable NIAID contacts are designated
within this contract (see ARTICLE G.1. Project Officer)

Contractor/subcontractor employees who have met investigative requirements
within the past five years may only require an updated or upgraded
investigation.

Contractor/Subcontractor employees shall comply with the HHS criteria for the
assigned position sensitivity designations prior to performing any work under
this contract. The following exceptions apply:

Levels 5 and 1: Contractor/Subcontractor employees may begin work under the
contract after the Contractor has submitted the name, position and
responsibility of the employee to the Project Officer, as described above.

 

- 24 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

Level 6: In special circumstances the Project Officer may request a waiver of
the pre-appointment investigation. If the waiver is granted, the Project Officer
will provide written authorization for the Contractor/Subcontractor employee to
work under the contract.

 

  d. Information Security Training

The Contractor shall ensure that each Contractor/Subcontractor employee has
completed the NIH Computer Security Awareness Training course at:
http://irtsectraining.nih.gov/ prior to performing any contract work, and
thereafter completing the NIH-specified fiscal year refresher course during the
period of performance of the contract.

The Contractor shall maintain a listing by name and title of each
Contractor/Subcontractor employee working under this contract that has completed
the NIH required training. Any additional security training completed by
Contractor/Subcontractor staff shall be included on this listing. The listing of
completed training shall be included in the first technical progress report.
(See Article C.2. Reporting Requirements.) Any revisions to this listing as a
result of staffing changes shall be submitted with next required technical
progress report.

 

  e. Rules of Behavior

The Contractor/Subcontractor employees shall comply with the NIH Information
Technology General Rules of Behavior at:
http://irm.cit.nih.gov/security/nihitrob.html.

 

  f. Personnel Security Responsibilities

Contractor Notification of New and Departing Employees Requiring Background
Investigations

 

  1. The Contractor shall notify the Contracting Officer, the Project Officer,
and the Security Investigation Reviewer within five working days before a new
employee assumes a position that requires a suitability determination or when an
employee with a security clearance stops working under the contract. The
Government will initiate a background investigation on new employees requiring
security clearances and will stop pending background investigations for
employees that no longer work under the contract.

 

  2. New employees: Provide the name, position title, e-mail address, and phone
number of the new employee. Provide the name, position title and suitability
level held by the former incumbent. If the employee is filling a new position,
provide a description of the position and the Government will determine the
appropriate security level.

 

  3. Departing employees:

 

  •  

Provide the name, position title, and security clearance level held by or
pending for the individual.

 

  •  

Perform and document the actions identified in the “Employee Separation
Checklist”, attached in Section J, ATTACHMENTS of this contract, when a
Contractor/Subcontractor employee terminates work under this contract. All
documentation shall be made available to the Project Officer and/or Contracting
Officer upon request.

 

  g. Commitment to Protect Non-Public Departmental Information Systems and Data

 

  1. Contractor Agreement

The Contractor and its subcontractors performing under this SOW shall not
release, publish, or disclose non-public Departmental information to
unauthorized personnel, and shall protect such information in accordance with
provisions of the following laws and any other pertinent laws and regulations
governing the confidentiality of such information:

 

  •  

18 U.S.C. 641 (Criminal Code: Public Money, Property or Records)

 

  •  

18 U.S.C. 1905 (Criminal Code: Disclosure of Confidential Information)

 

  •  

Public Law 96-511 (Paperwork Reduction Act)

 

- 25 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

  2. Contractor-Employee Non-Disclosure Agreements

Each Contractor/Subcontractor employee who may have access to non-public
Department information under this contract shall complete the Commitment to
Protect Non-Public Information - Contractor Agreement. A copy of each signed and
witnessed Non-Disclosure agreement shall be submitted to the Project Officer
prior to performing any work under the contract.

 

  h. Information System Security Plan

The Contractor’s draft ISSP submitted with its proposal shall be finalized in
coordination with the Project Officer no later than 90 calendar days after
contract award.

Following approval of its draft ISSP, the Contractor shall update and resubmit
its ISSP to the Project Officer every three years or when a major modification
has been made to its internal system. The Contractor shall use the current ISSP
template in Appendix A of NIST SP 800-18, Guide to Developing Security Plans for
Federal Information Systems.
(http://csrc.nist.gov/publications/nistpubs/800-18-Rev1/sp800-18-Rev1-final.pdf
). The details contained in the Contractor’s ISSP shall be commensurate with the
size and complexity of the requirements of the SOW based on the System
Categorization determined above in subparagraph (b) Security Categories and
Levels of this Article.

Subcontracts: The Contractor shall include similar information for any
subcontractor performing under the SOW with the Contractor whenever the
submission of an ISSP is required.

ARTICLE H.12. PUBLICATION AND PUBLICITY

In addition to the requirements set forth in HHSAR Clause 352.270-6,
Publications and Publicity incorporated by reference in SECTION I of this
contract, the Contractor shall acknowledge the support of the National
Institutes of Health whenever publicizing the work under this contract in any
media by including an acknowledgment substantially as follows:

“This project has been funded in whole or in part with Federal funds from the
National Institute of Allergy and Infectious Diseases, National Institutes of
Health, Department of Health and Human Services, under Contract No.
HHSN272200800028C”

ARTICLE H.13. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE

Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in NIH funded programs is encouraged to report such matters to the HHS
Inspector General’s Office in writing or on the Inspector General’s Hotline. The
toll free number is 1-800-HHS-TIPS (1-800-447-8477). All telephone calls will be
handled confidentially. The e-mail address is Htips@os.dhhs.gov and the mailing
address is:

Office of Inspector General

Department of Health and Human Services

TIPS HOTLINE

P.O. Box 23489

Washington, D.C. 20026

ARTICLE H.14. YEAR 2000 COMPLIANCE

In accordance with FAR 39.106, Information Technology acquired under this
contract must be Year 2000 compliant.

ARTICLE H.15. OBTAINING AND DISSEMINATING BIOMEDICAL RESEARCH RESOURCES

Unique research resources arising from NIH-funded research are to be shared with
the scientific research community. NIH provides guidance, entitled, “Sharing
Biomedical Research Resources: Principles and Guidelines for Recipients

 

- 26 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

of NIH Research Grants and Contracts,” (Federal Register Notice, December 23,
1999 [64 FR 72090]), concerning the appropriate terms for disseminating and
acquiring these research resources. This guidance, found at : http://
ott.od.nih.gov/NewPages/64FR72090.pdf is intended to help contractors ensure
that the conditions they impose and accept on the transfer of research tools
will facilitate further biomedical research, consistent with the requirements of
the Bayh-Dole Act and NIH funding policy.

Note: For the purposes of this Article, the terms, “research tools”, “research
materials”, and “research resources” are used interchangeably and have the same
meaning.

ARTICLE H.16. SHARING RESEARCH DATA

The Contractor’s data sharing plan, dated August 1, 2008 is hereby incorporated
by reference. The Contractor agrees to adhere to its plan and shall request
prior approval of the Contracting Officer for any changes in its plan.

The NIH endorses the sharing of final research data to serve health. This
contract is expected to generate research data that must be shared with the
public and other researchers. NIH’s data sharing policy may be found at the
following Web site:

http://grants.nih.gov/grants/guide/notice-files/NOT-OD-03-032.html

NIH recognizes that data sharing may be complicated or limited, in some cases,
by institutional policies, local IRB rules, as well as local, state and Federal
laws and regulations, including the Privacy Rule (see HHS-published
documentation on the Privacy Rule at http://www.hhs.gov/ocr/). The rights and
privacy of people who participate in NIH-funded research must be protected at
all times; thus, data intended for broader use should be free of identifiers
that would permit linkages to individual research participants and variables
that could lead to deductive disclosure of the identity of individual subjects.

ARTICLE H.17. POSSESSION USE AND TRANSFER OF SELECT BIOLOGICAL AGENTS OR TOXINS

The contractor shall not conduct work involving select agents or toxins under
this contract until it and any associated subcontractor(s) comply with the
following:

For prime or subcontract awards to domestic institutions that possess, use,
and/or transfer Select Agents under this contract, the institution must comply
with the provisions of 42 CFR part 73, 7 CFR part 331, and/or 9 CFR part 121
(http://www.aphis.usda.gov/programs/ag selectagent/FinalRule3-18-05.pdf) as
required, before using NIH funds for work involving a Select Agent or Toxin. No
NIH funds can be used for research involving a Select Agent or Toxin at a
domestic institution without a valid registration certificate.

For prime or subcontract awards to foreign institutions that possess, use,
and/or transfer a Select Agent or Toxin, before using NIH funds for any work
directly involving a Select Agent or Toxin, the foreign institution must provide
information satisfactory to the NIAID that safety, security, and training
standards equivalent to those described in 42 CFR part 73, 7 CFR part 331,
and/or 9 CFR part 121 are in place and will be administered on behalf of all
Select Agent or Toxin work supported by these funds. The process for making this
determination includes inspection of the foreign laboratory facility by an NIAID
representative. During this inspection, the foreign institution must provide the
following information: concise summaries of safety, security, and training
plans; names of individuals at the foreign institution who will have access to
the Select Agents and procedures for ensuring that only approved and appropriate
individuals, in accordance with institution procedures, will have access to the
Select Agents under the contract; and copies of or links to any applicable laws,
regulations, policies, and procedures applicable to that institution for the
safe and secure possession, use, and/or transfer of select agents. No NIH funds
can be used for work involving a Select Agent or Toxin at a foreign institution
without written approval from the Contracting Officer.

 

- 27 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

Listings of HHS select agents and toxins, and overlap select agents or toxins as
well as information about the registration process for domestic institutions,
are available on the Select Agent Program Web site at http://www.cdc.gov/od/sap/
and http://www.cdc.gov/od/sap/docs/salist.pdf.

Listings of USDA select agents and toxins as well as information about the
registration process for domestic institutions are available on the APHIS/USDA
website at: http://www.aphis.usda.gov/programs/ag selectagent/index.html and:

http://www.aphis.usda.gov/programs/ag selectagent/ag bioterr forms.html

For foreign institutions, see the NIAID Select Agent Award information:

(http://www.niaid.nih.gov/ncn/clinical/default biodefense.htm).

ARTICLE H.18. HOTEL AND MOTEL FIRE SAFETY ACT OF 1990 (P.L. 101-391)

Pursuant to Public Law 101-391, no Federal funds may be used to sponsor or fund
in whole or in part a meeting, convention, conference or training seminar that
is conducted in, or that otherwise uses the rooms, facilities, or services of a
place of public accommodation that do not meet the requirements of the fire
prevention and control guidelines as described in the Public Law. This
restriction applies to public accommodations both foreign and domestic.

Public accommodations that meet the requirements can be accessed at:
http://www.usfa.fema.gov/hotel/index.htm.

ARTICLE H.19. PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST ACTIVITIES

The Contractor acknowledges that U.S. Executive Orders and Laws, including but
not limited to E.O. 13224 and P.L. 107-56, prohibit transactions with, and the
provision of resources and support to, individuals and organizations associated
with terrorism. It is the legal responsibility of the Contractor to ensure
compliance with these Executive Orders and Laws. This clause must be included in
all subcontracts issued under this contract.

ARTICLE H.20. NIH POLICY ON ENHANCING PUBLIC ACCESS TO ARCHIVED PUBLICATIONS
RESULTING FROM NIH-FUNDED RESEARCH

Beginning April 7, 2008, NIH-funded investigators shall submit to the NIH
National Library of Medicine’s (NLM) PubMed Central (PMC) an electronic version
of the author’s final manuscript, upon acceptance for publication, resulting
from research supported in whole or in part with direct costs from NIH. NIH
defines the author’s final manuscript as the final version accepted for journal
publication, and includes all modifications from the publishing peer review
process. The PMC archive will preserve permanently these manuscripts for use by
the public, health care providers, educators, scientists, and NIH. The Policy
directs electronic submissions to the NIH/NLM/PMC:
http://www.pubmedcentral.nih.gov.

Additional information is available at
http://grants.nih.gov/grants/guide/notice-files/NOT-OD-08-033.html.

 

- 28 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

PART II - CONTRACT CLAUSES

SECTION I - CONTRACT CLAUSES

General Clauses for a Cost-Reimbursement Research and Development Contract

This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text. Upon request, the
Contracting Officer will make their full text available. Also, the full text of
a clause may be accessed electronically at this address:
http://www.arnet.gov/farl.

a. FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES:

 

FAR CLAUSE NO.

 

DATE

  

TITLE

52.202-1   Jul 2004    Definitions (Over $100,000) 52.203-3   Apr 1984   
Gratuities (Over $100,000) 52.203-5   Apr 1984    Covenant Against Contingent
Fees (Over $100,000) 52.203-6   Sep 2006    Restrictions on Subcontractor Sales
to the Government (Over $100,000) 52.203-7   Jul 1995    Anti-Kickback
Procedures (Over $100,000) 52.203-8   Jan 1997    Cancellation, Rescission, and
Recovery of Funds for Illegal or Improper Activity (Over $100,000) 52.203-10  
Jan 1997    Price or Fee Adjustment for Illegal or Improper Activity (Over
$100,000) 52.203-12   Sep 2007    Limitation on Payments to Influence Certain
Federal Transactions (Over $100,000) 52.204-4   Aug 2000    Printed or Copied
Double-Sided on Recycled Paper (Over $100,000) 52.204-7   Apr 2008    Central
Contractor Registration 52.204-10   Sep 2007    Reporting Subcontract Awards
($500,000,000 or more) 52.209-6   Sep 2006    Protecting the Government’s
Interests When Subcontracting With Contractors Debarred, Suspended, or Proposed
for Debarment (Over$30,000) 52.215-2   Jun 1999    Audit and Records -
Negotiation (Over $100, 000) 52.215-8   Oct 1997    Order of Precedence -
Uniform Contract Format 52.215-10   Oct 1997    Price Reduction for Defective
Cost or Pricing Data (Over $650,000) 52.215-12   Oct 1997    Subcontractor Cost
or Pricing Data (Over $650, 000) 52.215-14   Oct 1997    Integrity of Unit
Prices (Over $100,000) 52.215-15   Oct 2004    Pension Adjustments and Asset
Reversions 52.215-18   Jul 2005    Reversion or Adjustment of Plans for
Post-Retirement Benefits (PRB) other than Pensions 52.215-19   Oct 1997   
Notification of Ownership Changes 52.215-21   Oct 1997    Requirements for Cost
or Pricing Data or Information Other Than Cost or Pricing Data - Modifications
52.216-7   Dec 2002    Allowable Cost and Payment 52.216-8   Mar 1997    Fixed
Fee 52.219-8   May 2004    Utilization of Small Business Concerns (Over
$100,000) 52.219-9   Apr 2008    Small Business Subcontracting Plan (Over
$550,000, $1,000,000 for Construction)

 

- 29 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

FAR CLAUSE NO.

  

DATE

  

TITLE

52.219-16    Jan 1999    Liquidated Damages - Subcontracting Plan (Over
$550,000, $1,000,000 for Construction) 52.222-2    Jul 1990    Payment for
Overtime Premium (Over $100,000) (Note: The dollar amount in paragraph (a) of
this clause is $0 unless otherwise specified in the contract.) 52.222-3    Jun
2003    Convict Labor 52.222-21    Feb 1999    Prohibition of Segregated
Facilities 52.222-26    Mar 2007    Equal Opportunity 52.222-35    Sep 2006   
Equal Opportunity for Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans (Over $100,000) 52.222-36    Jun 1998    Affirmative
Action for Workers with Disabilities 52.222-37    Sep 2006    Employment Reports
on Special Disabled Veterans, Veterans of the Vietnam Era, and Other Eligible
Veterans (Over $100,000) 52.222-50    Aug 2007    Combating Trafficking in
Persons 52.223-6    May 2001    Drug-Free Workplace 52.223-14    Aug 2003   
Toxic Chemical Release Reporting (Over $100,000) 52.225-1    Jun 2003    Buy
American Act - Supplies 52.225-13    Jun 2008    Restrictions on Certain Foreign
Purchases 52.227-1    Dec 2007    Authorization and Consent, Alternate I (Apr
1984) 52.227-2    Dec 2007    Notice and Assistance Regarding Patent and
Copyright Infringement 52.227-11    Dec 2007    Patent Rights - Ownership by the
Contractor (Note: In accordance with FAR 27.303(b)(2), paragraph (e) is modified
to include the requirements in FAR 27.303(b)(2)(i) through (iv). The frequency
of reporting in (i) is annual. 52.227-14    Dec 2007    Rights in Data - General
52.232-9    Apr 1984    Limitation on Withholding of Payments 52.232-17    Jun
1996    Interest (Over $100,000) 52.232-20    Apr 1984    Limitation of Cost
52.232-23    Jan 1986    Assignment of Claims 52.232-25    Oct 2003    Prompt
Payment, Alternate I (Feb 2002) 52.232-33    Oct 2003    Payment by Electronic
Funds Transfer—Central Contractor Registration 52.233-1    Jul 2002    Disputes
52.233-3    Aug 1996    Protest After Award, Alternate I (Jun 1985) 52.233-4   
Oct 2004    Applicable Law for Breach of Contract Claim 52.242-1    Apr 1984   
Notice of Intent to Disallow Costs 52.242-3    May 2001    Penalties for
Unallowable Costs (Over $650,000) 52.242-4    Jan 1997    Certification of Final
Indirect Costs 52.242-13    Jul 1995    Bankruptcy (Over $100,000) 52.243-2   
Aug 1987    Changes - Cost Reimbursement, Alternate V (Apr 1984) 52.244-2    Jun
2007    Subcontracts, Alternate I (June 2007) 52.244-5    Dec 1996   
Competition in Subcontracting (Over $100,000) 52.244-6    Mar 2007   
Subcontracts for Commercial Items

 

- 30 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

FAR CLAUSE NO.

    

DATE

    

TITLE

52.245-1

     Jun 2007      Government Property

52.245-9

     Jun 2007      Use and Charges

52.246-23

     Feb 1997      Limitation of Liability (Over $100,000)

52.249-6

     May 2004      Termination (Cost-Reimbursement)

52.249-14

     Apr 1984      Excusable Delays

52.253-1

     Jan 1991      Computer Generated Forms b. DEPARTMENT OF HEALTH AND HUMAN
SERVICES ACQUISITION REGULATION (HHSAR) (48 CFR CHAPTER 3) CLAUSES:

HHSAR CLAUSE NO.

    

DATE

    

TITLE

352.202-1

     Jan 2006      Definitions - with Alternate paragraph (h) (Jan 2006)

352.216-72

     Jan 2006      Additional Cost Principles

352.228-7

     Dec 1991      Insurance - Liability to Third Persons

352.232-9

     Jan 2006      Withholding of Contract Payments

352.233-70

     Jan 2006      Litigation and Claims

352.242-71

     Apr 1984      Final Decisions on Audit Findings

352.270-5

     Jan 2006      Key Personnel

352.270-6

     Jan 2006      Publications and Publicity

352.270-10

     Jan 2006      Anti-Lobbying (Over $100,000)

[End of GENERAL CLAUSES FOR A NEGOTIATED COST-REIMBURSEMENT RESEARCH AND
DEVELOPMENT CONTRACT- Rev. 08/2008].

 

- 31 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

ARTICLE 1.2 AUTHORIZED SUBSTITUTION OF CLAUSES

ARTICLE 1.1. of this SECTION is hereby modified as follows:

 

  a. Alternate I (October 1997) of FAR Clause 52.215-14, Integrity of Unit
Prices (October 1997) is added.

 

  b. Alternate IV (October 1997) of FAR Clause 52.215-21, Requirements For Cost
Or Pricing Data Or Information Other Than Cost Or Pricing Data - Modifications
(October 1997) is added.

 

  c. FAR Clause 52.232-20, Limitation Of Cost (April 1984), is deleted in its
entirety and FAR Clause 52.232-22, Limitation Of Funds (April 1984) is
substituted therefor. [NOTE: When this contract is fully funded, FAR Clause
52.232-22, LIMITATION OF FUNDS will no longer apply and FAR Clause 52.232-20,
LIMITATION OF COST will become applicable.]

 

- 32 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

ARTICLE 1.3. Additional Contract Clauses

This contract incorporates the following clauses by reference, with the same
force and effect, as if they were given in full text. Upon request, the
Contracting Officer will make their full text available.

 

  a. FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES

 

  1. FAR Clause 52.203-13, Contractor Code of Business Ethics and Conduct
(December 2007).

 

  2. FAR Clause 52.203-14, Display of Hotline Poster(s) (December 2007).

“.....(3) Any required posters may be obtained as follows:

 

Poster(s)

  

Obtain From”

HHS Contractor Code of Ethics and Business Conduct Poster   
http://www.oig.hhs.gov/hotline/OIG Hotline Poster.pdf

 

  3. FAR Clause 52.215-17, Waiver of Facilities Capital Cost of Money (October
1997).

 

  4. FAR Clause 52.219-4, Notice of Price Evaluation Preference for HUBZone
Small Business Concerns (July 2005).

“(c) Waiver of evaluation preference.....

[    ] Offeror elects to waive the evaluation preference.”

 

  5. FAR Clause 52.227-14, Rights in Data-General (December 2007).

 

  6. Alternate V (December 2007), FAR Clause 52.227-14, Rights in Data - General
(December 2007).

Specific data items that are not subject to paragraph (j) include:

a. XOMA’s bioinformatics technology

b. XOMA’s mammalian expression technology

c. XOMA’s formulation technology

d. XOMA’s transient transvection technology

 

  7. FAR Clause 52.227-16, Additional Data Requirements (June 1987).

 

  8. FAR Clause 52.230-2, Cost Accounting Standards (April 1998).

 

  9. FAR Clause 52.230-6, Administration of Cost Accounting Standards (March
2008).

 

  10. FAR Clause 52.242-3, Penalties for Unallowable Costs (May 2001).

 

- 33 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

  b. DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48
CHAPTER 3) CLAUSES:

 

  1. HHSAR Clause 352.224-70, Confidentiality of Information (January 2006).

 

  2. HHSAR Clause 352.270-1, Accessibility of Meetings, Conferences and Seminars
to Persons with Disabilities (January 2001).

 

  3. HHSAR Clause 352.270-9(b), Care of Live Vertebrate Animals (January 2006).

 

  c. NATIONAL INSTITUTES OF HEALTH (NIH) RESEARCH CONTRACTING (RC) CLAUSES:

 

  The following clauses are attached and made a part of this contract:

 

  1. NIH (RC)-7, Procurement of Certain Equipment (April 1984).

 

- 34 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

ARTICLE 1.4. ADDITIONAL FAR CONTRACT CLAUSES INCLUDED IN FULL TEXT

This contract incorporates the following clauses in full text.

FEDERAL ACQUISITION REGULATION (FAR)(48 CFR CHAPTER 1)CLAUSES:

 

  a. FAR Clause 52.222-39, Notification Of Employee Rights Concerning Payment Of
Union Dues Or Fees (December 2004)

(a) Definition. As used in this clause—

United States means the 50 States, the District of Columbia, Puerto Rico, the
Northern Mariana Islands, American Samoa, Guam, the U.S. Virgin Islands, and
Wake Island.

(b) Except as provided in paragraph (e) of this clause, during the term of this
contract, the Contractor shall post a notice, in the form of a poster, informing
employees of their rights concerning union membership and payment of union dues
and fees, in conspicuous places in and about all its plants and offices,
including all places where notices to employees are customarily posted. The
notice shall include the following information (except that the information
pertaining to National Labor Relations Board shall not be included in notices
posted in the plants or offices of carriers subject to the Railway Labor Act, as
amended (45 U.S.C. 151-188)).

Notice to Employees

Under Federal law, employees cannot be required to join a union or maintain
membership in a union in order to retain their jobs. Under certain conditions,
the law permits a union and an employer to enter into a union-security agreement
requiring employees to pay uniform periodic dues and initiation fees. However,
employees who are not union members can object to the use of their payments for
certain purposes and can only be required to pay their share of union costs
relating to collective bargaining, contract administration, and grievance
adjustment.

If you do not want to pay that portion of dues or fees used to support
activities not related to collective bargaining, contract administration, or
grievance adjustment, you are entitled to an appropriate reduction in your
payment. If you believe that you have been required to pay dues or fees used in
part to support activities not related to collective bargaining, contract
administration, or grievance adjustment, you may be entitled to a refund and to
an appropriate reduction in future payments.

For further information concerning your rights, you may wish to contact the
National Labor Relations Board (NLRB) either at one of its Regional offices or
at the following address or toll free number:

National Labor Relations Board

Division of Information

1099 14th Street, N. W.

Washington, DC 20570

1-866-667-6572

1-866-316-6572 (TTY)

To locate the nearest NLRB office, see NLRB’s website at http://www.nlrb.gov.

(c) The Contractor shall comply with all provisions of Executive Order 13201 of
February 17, 2001, and related implementing regulations at 29 CFR part 470, and
orders of the Secretary of Labor.

(d) In the event that the Contractor does not comply with any of the
requirements set forth in paragraphs (b), (c), or (g), the Secretary may direct
that this contract be cancelled, terminated, or suspended in whole or in part,
and declare the Contractor ineligible for further Government contracts in
accordance with procedures at 29 CFR part 470, Subpart B–Compliance Evaluations,
Complaint

 

- 35 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

Investigations and Enforcement Procedures. Such other sanctions or remedies may
be imposed as are provided by 29 CFR part 470, which implements Executive Order
13201, or as are otherwise provided by law.

(e) The requirement to post the employee notice in paragraph (b) does not apply
to—

(1) Contractors and subcontractors that employ fewer than 15 persons;

(2) Contractor establishments or construction work sites where no union has been
formally recognized by the Contractor or certified as the exclusive bargaining
representative of the Contractor’s employees;

(3) Contractor establishments or construction work sites located in a
jurisdiction named in the definition of the United States in which the law of
that jurisdiction forbids enforcement of union security agreements;

(4) Contractor facilities where upon the written request of the Contractor, the
Department of Labor Deputy Assistant Secretary for Labor-Management Programs has
waived the posting requirements with respect to any of the Contractor’s
facilities if the Deputy Assistant Secretary finds that the Contractor has
demonstrated that–

(i) The facility is in all respects separate and distinct from activities of the
Contractor related to the performance of a contract; and

(ii) Such a waiver will not interfere with or impede the effectuation of the
Executive order; or

(5) Work outside the United States that does not involve the recruitment or
employment of workers within the United States.

(f) The Department of Labor publishes the official employee notice in two
variations; one for contractors covered by the Railway Labor Act and a second
for all other contractors. The Contractor shall—

(1) Obtain the required employee notice poster from the Division of
Interpretations and Standards, Office of Labor-Management Standards, U.S.
Department of Labor, 200 Constitution Avenue, NW, Room N-5605, Washington, DC
2021, or from any field office of the Department’s Office of Labor-Management
Standards or Office of Federal Contract Compliance Programs;

(2) Download a copy of the poster from the Office of Labor-Management Standards
website at http://www.olms.dol.gov; or

(3) Reproduce and use exact duplicate copies of the Department of Labor’s
official poster.

(g) The Contractor shall include the substance of this clause in every
subcontract or purchase order that exceeds the simplified acquisition threshold,
entered into in connection with this contract, unless exempted by the Department
of Labor Deputy Assistant Secretary for Labor-Management Programs on account of
special circumstances in the national interest under authority of 29 CFR
470.3(c).

For indefinite quantity subcontracts, the Contractor shall include the substance
of this clause if the value of orders in any calendar year of the subcontract is
expected to exceed the simplified acquisition threshold. Pursuant to 29 CFR part
470, Subpart B–Compliance Evaluations, Complaint Investigations and Enforcement
Procedures, the Secretary of Labor may direct the Contractor to take such action
in the enforcement of these regulations, including the imposition of sanctions
for noncompliance with respect to any such subcontract or purchase order. If the
Contractor becomes involved in litigation with a subcontractor or vendor, or is
threatened with such involvement, as a result of such direction, the Contractor
may request the United States, through the Secretary of Labor, to enter into
such litigation to protect the interests of the United States.

(End of Clause)

 

- 36 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS

SECTION J - LIST OF ATTACHMENTS

The following documents are attached and incorporated in this contract:

1. Statement of Work

Statement of Work, dated September 15, 2008, 8 pages.

2. Invoice/Financing Request and Contract Financial Reporting Instructions for
NIH Cost-Reimbursement Type Contracts, NIH(RC)-4

Invoice/Financing Request and Contract Financial Reporting Instructions for NIH
Cost-Reimbursement Type Contracts, NIH(RC)-4, (5/07), 6 pages.

3. Safety and Health

Safety and Health, HHSAR Clause 352.223-70, (1/06), 1 page.

4. Procurement of Certain Equipment

Procurement of Certain Equipment, NIH(RC)-7, 4/1/84, 1 page.

5. Disclosure of Lobbying Activities, SF-LLL

Disclosure of Lobbying Activities, SF-LLL, dated 7/97, 2 pages.

6. XOMA Technical Proposal

XOMA Technical Proposal, dated June 26, 2008, 208 pages.

7. Commitment To Protect Non-Public Information

Commitment To Protect Non-Public Information, 1 page. Located at:
http://irm.cit.nih.gov/security/Nondisclosure.pdf

8. Roster of Employees Requiring Suitability Investigations

Roster of Employees Requiring Suitability Investigations, 1 page. Excel file
located at: http://ais.nci.nih.gov/forms/Suitability-roster.xls

9. Employee Separation Checklist

Employee Separation Checklist, 1 page. Fillable PDF format located at:
http://rcb.cancer.gov/rcb-internet/forms/Emp-sep-checklist.pdf

 

- 37 -



--------------------------------------------------------------------------------

Contract Number : HHSN272200800028C

 

PART IV - REPRESENTATIONS AND INSTRUCTIONS

SECTION K - REPRESENTATIONS AND CERTIFICATIONS

The following documents are incorporated by reference in this contract:

 

  1. Annual Representations and Certifications completed and located at the
Online Representations and Certifications Application (ORCA) website.

 

  2. Animal Welfare Assurance Number 93-R-0451.

END of the SCHEDULE

(CONTRACT)

 

- 38 -



--------------------------------------------------------------------------------

STATEMENT OF WORK

Production of Monoclonal Antibody-Based Therapeutics for Botulism

BACKGROUND AND INTRODUCTION:

Research conducted by the National Institute of Allergy and Infectious Diseases
(NIAID), National Institute of Health (NIH), strives to understand, treat and
ultimately prevent the myriad infectious, immunologic, and allergic diseases
that threaten millions of human lives. The NIAID Division of Microbiology and
Infectious Diseases (DMID) supports extramural research to control and prevent
diseases caused by virtually all infectious agents. This includes basic and
applied research to develop and evaluate therapeutics, vaccines, and
diagnostics, which are funded through a variety of research grants and
contracts. In this context, the NIAID’s mission includes the development of new
medical countermeasures against the biological agents that are most likely to be
used in a terror attack on civilian populations. These biological agents have
been prioritized as Category A, B, and C. Botulinum neurotoxins (BoNTs) are one
of these biological threats and new therapies and diagnostics are needed to help
counter the potential terrorist use of these toxins. Current treatment for
exposure to BoNTs is despeciated polyclonal equine antitoxin. The disadvantages
of this treatment include a risk of adverse reactions and a relatively short
half-life in humans. Experience with human and human compatible monoclonal
antibodies (MAbs) as therapies for other diseases has shown them to have a
superior safety profile and longer half-life than equine antibodies. Through the
proposed contract NIAID is seeking to advance the development of a human or
human compatible MAb-based therapeutic product for the treatment of botulism
caused by BoNT serotypes A, B and E (BoNT/A/B/E), which are Category A threat
agents and account for >95% of naturally caused foodborne botulism

The NIAID is aware that no single organization may have the expertise and
facilities required to perform all parts of the Statement of Work. Therefore, it
may be necessary for the Contractor to subcontract a portion of the work. The
Contractor shall, however, be responsible for ALL work performed under this
contract, including that performed by subcontractor(s).

The overall objective of this contract is to support the development of a safe
human compatible MAb-based final drug product (FDP) that neutralizes the major
subserotypes of BoNT/A/B/E (i.e. Al, A2, A3, BI, B2, El and E3). This product
should be acceptable for post-exposure prophylaxis and treatment of BoNT
intoxication, incurred by foodborne or aerosol exposure. The FDP should be
stable for a minimum of 24 months at 4°C or room temperature.

The critical path for the development of a trivalent product (anti-BoNT/A/B/E)
is likely to proceed through nonclinical and clinical evaluation of each of
three monovalent products. The monovalent products are anticipated to be
composed of multiple MAbs. It is, therefore, desirable that each monovalent
product be formulated identically, and the final formulation for the trivalent
product be a simple mixture of the three monovalent products. Through this
contract NIAID seeks to support the development of three monovalent products,
anti-BoNT/A, anti-BoNT/B and anti-BoNT/E, and a trivalent product, anti
-BoNT/A/B/E.

Three human/human compatible MAbs that together potently neutralize BoNT/A
subserotypes Al, A2 and A3 were developed in the laboratory of Dr. James Marks
at the University of California, San Francisco under an NIAID-funded cooperative
agreement. Under an NIAID contract NO1-AI-50004, XOMA (US) LLC (“XOMA”),
Berkeley, CA, the variable region gene sequences of each MAb was fused to XOMA’s
proprietary modular antibody expression vector containing light and heavy chain
constant regions. These MAbs were named NX01, NX02 and NX11. The contract
supported the development of Master Cell Banks (MCB) and Working Cell

 

Statement of Work

Dated September 15, 2008

   Page 1 of 8   

HHSN272200800028C

Attachment 1



--------------------------------------------------------------------------------

Banks (WCB) in a commercial Chinese Hamster Ovary (CHO) cell line according to
current Good Manufacturing Practices (cGMP). The contract further supported
preliminary manufacturing process development, manufacturing at the 130L scale,
purification of bulk drug substance, and formulation studies for the individual
MAbs. Under a subsequent contract (N01- AI-60008), NIAID is supporting the
development of an anti-BoNT/A FDP that consists of a mixture of the three MAbs
(NX01, NX02 and NX11). This three MAb mixture has also been shown to potently
neutralize subserotype A3, although activity against subserotype A3 was not
required under contract NO1-AI-60008. NIAID intends to evaluate the safety and
pharmacokinetics of this FDP in laboratory animals and to then proceed to
first-in-human testing of the product under other funding mechanisms. NIAID
recognizes that further formulation of the monovalent anti-BoNT/A product
currently under development may be required to ensure final compatibility with
the anti-BoNT/B and anti-BoNT/E products.

The Contractor is expected to use knowledge, reagents, materials, WCB, MCB, BDS
and FDP produced under contract N01-AI-50004 and N01-AI-60008 to most
efficiently perform the activities outlined in this Statement of Work.
Specifically, the Contractor shall utilize the anti-BoNT A MAb WCB, MCB, BDS and
FDP developed under these two previous contracts.

The Contractor shall provide a panel of candidate MAbs with demonstrated
activity against the major subserotypes of BoNT serotypes A, B and E.

SCOPE:

The major functions to be carried out under this contract include:

 

  1) Evaluation of a panel of candidate MAbs for in vivo potency, in vitro
safety, and their potential to be formulated into one of three monovalent
products (i.e. anti-BoNT/A, anti-BoNT/B and anti-BoNT/E) and a single trivalent
product (i.e. Anti-BoNT/A/B/E). Based on results from these studies, selection
of lead MAbs to transition to cGMP manufacturing.

 

  2) Production of cGMP master cell banks (MCB) and working cell banks (WCB) for
each lead MAb

 

  3) Development of a manufacturing process, manufacturing of non-GMP bulk drug
substance at pilot and full-scale and cGMP bulk drug substance at full scale for
each lead MAb

 

  4) Production of three monovalent serotype-specific (anti-BoNT/A, anti-BoNT/B
and anti-BoNT/E) FDPs and one trivalent FDP (anti-BoNT/A/B/E) according to cGMP
and in sufficient amounts to support preclinical studies, long-term stability
program, and Phase 1 and 2 clinical evaluation.

 

  5) Assay development, qualification and validation (as required) for all of
the assays needed to support nonclinical and clinical evaluation, manufacturing,
and stability.

 

  6) Performance of preclinical IND-enabling safety and pharmacology studies as
required for IND approval.

 

  7) Design, justification, and execution of an extended stability program for
all BDS and FDP

 

  8) Preparation of materials for submission to the Food and Drug Administration
(FDA), participation in meetings with the FDA, including meetings to review
pre-Investigational New Drug (IND) packages and IND applications.

 

Statement of Work

Dated September 15, 2008

   Page 2 of 8   

HHSN272200800028C

Attachment 1



--------------------------------------------------------------------------------

TECHNICAL REQUIREMENTS

Independently and not as an agent of the Government, the Contractor shall
furnish all the necessary services, qualified personnel, material, equipment,
and facilities, not otherwise provided by the Government as needed to perform
the Statement of Work below. Specifically, the Contractor shall:

 

A Milestone Workplans and Milestone Completion Reports

The Contractor shall submit a detailed Milestone Workplan for the activities
they will perform to complete each Milestone. This report shall be submitted at
least 30 calendar days before work is planned to be initiated on the specific
Milestone and shall include:

A detailed description of work to be performed;

Timelines for initiation and completion of activities;

A description of Intermediate Milestones that will be used to track progress to
completion of the Milestone;

Qualitative and quantitative criteria that will be used to track successful
completion of Intermediate Milestones and the final Milestone; and

An estimated total cost for all activities required to complete the Milestone.

Project Officer will review the Milestone Workplan and either approve or provide
feedback within 14 calendar days of submission. The Contractor shall be
responsible for responding to the Project Officer’s feedback and revising the
Milestone Workplan accordingly, within 14 calendar days of receipt of the
Project Officer’s feedback.

The Contractor shall use Milestones and Intermediate Milestones as the basis for
reporting technical progress in Monthly, Annual and Final Progress Reports

Within 30 days of completion of a Milestone the Contractor shall submit a
Milestone Completion Report that includes:

Documentation and summary of the results of work undertaken that supports the
completion of the stage of product development, including an analysis of the
data as it relates to the qualitative and quantitative criteria established for
successful completion of the Milestone

Actual costs incurred in relation to costs estimated in the original Project
Officer approved budget

 

Statement of Work

Dated September 15, 2008

   Page 3 of 8   

HHSN272200800028C

Attachment 1



--------------------------------------------------------------------------------

B Milestone Descriptions

Specifically, the Contractor shall perform all activities to accomplish:

Milestone 1: Selection of lead MAbs based on their potency, lack of tissue
cross-reactivity in preliminary non-GLP screening studies both as single MAbs
and as mixtures, and likelihood to be co-formulated. This shall include a
clearly defined formulation strategy, for the three monovalent (Anti-BoNT/A,
Anti-BoNT/B and anti-BoNT/E) and one trivalent (Anti-BoNT/A/B/E) FDP. This
formulation strategy should be focused on meeting the formulation goals in the
most efficient and cost effective manner possible. The goal for formulation is a
sterile product, suitable for intravenous infusion that is stable for at least
24 months at 4°C or room temperature. However, should this not be feasible,
NIAID will consider frozen, lyophilized or novel formulation strategies.
Ideally, each monovalent product shall be formulated identically and the
trivalent FDP shall be a simple mixture of the three monovalent products. The
use of novel in vivo potency, in vitro safety, formulation and antibody
engineering technologies may be employed to achieve this milestone.

With the exception of the three MAbs (NX01, NX02 and NX11) developed under
contract no. N01-AI-60008, the Contractor may proceed to other Milestones, prior
to the review and approval of the Milestone 1 report only with written approval
of the Project Officer. For NX01, NX02 and NX11, Milestones 5 - 7 may be
performed in parallel with Milestone 1.

Milestone 2: Develop and select high expression stable clones, suitable for MCB
production in mammalian cell system for each lead MAb.

Milestones 2 - 6 may be performed in parallel for the lead MAbs.

Milestone 3: Production of a minimum of 200 vials of cGMP MCB and 200 vials of
cGMP WCB for each lead MAb, and a certificate of analysis for each.

Milestone 4: Manufacturing process at pilot scale (e.g. 7 liter) to optimize
yield and purity of each lead MAb and a plan for storage of BDS for each MAb.

Milestone 5: Prepare sterile and mycoplasma free non-GMP material using planned
cGMP manufacturing process at full scale (approximately 150 - 2500L), perform
viral clearance validations for x viral types for the final production process.
Aliquot and store non-GMP BDS for each lead MAb. Non-GMP material produced
during process development shall be used for final formulation development,
assay development and IND-enabling studies.

Milestone 6: Master Production Record for full scale cGMP manufacturing for each
MAb and plan for storage of cGMP BDS.

Milestone 7: Prepare sterile and mycoplasma free cGMP BDS at full scale for each
MAb, and a certificate of analysis for each product. Aliquot and store cGMP BDS
for each MAb.

Milestone 8: Final formulation studies for monovalent FDPs and trivalent FDP.

 

Statement of Work

Dated September 15, 2008

   Page 4 of 8   

HHSN272200800028C

Attachment 1



--------------------------------------------------------------------------------

The Contractor shall not initiate Milestones 9 and 10 until completion and
approval of Milestone 8.

Milestone 9: Final formulation, finishing, filling and labeling monovalent FDPs
and provide a final formulation and product characterization report to the
Project Officer. The FDPs produced under this contract should be suitable for
clinical evaluation by sterile intravenous infusion. A single vial of each
monovalent product shall contain an equal or greater number of neutralizing
units for BoNT A, B, or E, as the Aventis-Pasteur (formerly Connaught) equine
antitoxin products (i.e. 7,500 IU anti-Al; 5,500 IU anti-B1 and 8,500 IU
anti-E3), unless otherwise agreed through discussions with the Project Officer.
Neutralizing units for other subserotypes shall be agreed upon through
discussions with the Project Officer.

Milestone 10: Final formulation, finishing, filling and labeling trivalent FDP
and provide a final formulation and product characterization report to the
Project Officer. The FDP produced under this contract should be suitable for
clinical evaluation by sterile intravenous infusion. A single vial of each
trivalent product shall contain an equal or greater number of neutralizing units
for BoNT A, B, and E, as the Aventis-Pasteur (formerly Connaught) equine
antitoxin products (i.e. 7,500 IU anti-A1; 5,500 IU anti-B1 and 8,500 IU
anti-E3), unless otherwise agreed through discussions with the Project Officer
or the FDA. Neutralizing units for other subserotypes shall be agreed upon
through discussions with the Project Officer.

Milestone 11: Storage of cGMP BDS and FDP according to cGMP guidelines.

Milestone 12: Shipment of 50 vials cGMP MCB for each MAb, according to cGMP
guidelines at the request of the Project Officer. The remaining MCB vials and
all of the WCB vials will remain in the control and custody of the Contractor.

Milestone 13: Develop, qualify and validate (as required) analytical methods for
concentration, identity, integrity, specificity, purity, potency, sterility,
stability and contaminant identity and levels that are needed to fully
characterize BDS and FDP, support lot release, formulation and stability
studies.

Milestone 14: Develop, qualify and validate (as required) analytical methods to
support nonclinical and clinical pharmacokinetic studies. For each assay the
Contractor shall qualify and/or validate the assay, provide critical reagents;
and submit a final assay qualification and/or validation report to the Project
Officer.

Milestone 15: Shipment of cGMP BDS and FDP according to cGMP guidelines and the
development plan agreed with the Project Officer.

Milestone 16: Develop and execute an extended stability program for BDS and FDP.

Milestone 17: Perform preclinical IND-enabling safety and pharmacology studies
(under GLP). Provide draft and final animal study protocols for Project Officer
review and approval, as well as draft unaudited final study reports and audited
final study reports Audited final study reports shall be submitted to the
Project Officer within 60 days of the draft unaudited final study report.

 

Statement of Work

Dated September 15, 2008

   Page 5 of 8   

HHSN272200800028C

Attachment 1



--------------------------------------------------------------------------------

Milestone 18: Develop and review documents to be submitted to the FDA to support
pre-IND document preparation and IND applications.

 

C Regulatory Compliance and Data Management

 

  1) Provide data management and quality control systems/procedures, including
data transmission, storage, and retrieval;

 

  2) Provide for the statistical design and analysis of data resulting from the
research undertaken;

 

  3) Provide raw data or specific analyses of data generated with contract
funding to the Project Officer;

 

  4) Ensure strict adherence to FDA regulations and guidance, including
requirements for the conduct of Good Laboratory Practices (GLP) and cGMP;

 

  5) Arrange for independent audits as needed or as requested by the Project
Officer. Audits may be requested to assure that Contractor and/or subcontractor
facilities and all planned procedures meet the FDA regulations and guidance
required to comply with GLP and cGMP. In addition, the Contractor shall ensure
that all Contractor and/or subcontractor records and staff are available for
site visits or audits. The Contractor shall provide interim and final audit
reports to the Project Officer and the Contracting Officer within thirty
(30) calendar days of the completion of the audit. The NIAID reserves the right
to conduct independent audit of the Contractor and its subcontractors as needed
to evaluate compliance with the FDA regulations and guidance required to meet
GLP or cGMP standards; and

 

  6) Prepare materials for and request, schedule and participate in all meetings
with the FDA, including meetings to review pre-IND and IND packages. Submit all
documentation to the FDA in a timely manner, consistent with timelines set out
in the contract and by the FDA. Include NIAID staff, as designated by the
Project Officer, in meetings and teleconferences with the FDA. Provide copies of
all FDA correspondence and meeting minutes that are relevant to the product to
the Project Officer.

 

D Project Management

A. Overall Project Management

The Contractor shall:

 

  1. Provide for the overall scientific and financial management, integration
and coordination of all contract activities, including the management and
coordination of activities carried out under subcontracts.

 

  2. Provide a technical and administrative infrastructure to ensure the
efficient planning, initiation, implementation, and timely completion within
approved budgets of all projects carried out under this contract and effective
communications with the Project Officer and the Contracting Officer

 

  3. Provide for a Principal Investigator with responsibility for overall
project management and communications, tracking, monitoring and reporting on
scientific and financial project status and progress, and recommending
modifications to project requirements and timelines, including projects
undertaken by subcontractors.

 

Statement of Work

Dated September 15, 2008

   Page 6 of 8   

HHSN272200800028C

Attachment 1



--------------------------------------------------------------------------------

B. Subcontract Management and Reporting

 

  1. Solicit, evaluate, award and manage subcontracts, including overseeing the
technical, administrative and operational activities of subcontractors; audit
subcontractor facilities, services, and financial expenditures; and track
deliverables and reporting requirements

 

  2. Assess and provide updates in Monthly and Annual Technical Progress Reports
on subcontractor scientific and financial performance and progress toward
achievement of defined tasks and responsibilities within established timelines;
and identify and resolve problems with subcontractor performance

 

  3. Ensure that subcontractor personnel, equipment and facilities are compliant
with regulatory requirements in effect throughout the contract period of
performance.

 

  4. Ensure the complete and effective transfer of technology by the
subcontractors to the Contractor, the Government, or a third party agreed upon
by the Contractor.

 

  5. Perform all necessary transition and closeout functions on each
subcontract.

C. Meetings and Teleconferences

 

  1. Contract Initiation Meeting

Plan and conduct a one-day Contract Initiation Meeting with the Contractor’s PI,
key personnel, key subcontractor personnel, consultants, the Project Officer,
the Contracting Officer and other NIAID personnel designated by the Project
Officer, to be held at the Contractor’s site within 45 calendar days after the
effective date of the contract. The Contractor shall have submitted the
Milestone 1 Workplan 14 days before the Contract Initiation Meeting. The purpose
of the Contract Initiation Meeting shall be to discuss the entire program,
finalize the Milestone 1 Workplan and orient the Contractor to NIAID contract
procedures. The Contractor shall provide a Contract Initiation Meeting Report
within 30 calendar days of meeting. The report shall include copies of
presentations and a summary of all discussions.

 

  2. Monthly Meetings/Teleconferences

 

  a) Plan and conduct meetings at a minimum of monthly intervals, either in
person or via teleconference, with the Contractor’s key personnel to review
overall progress.

 

  b) Plan and conduct monthly meetings of the Contractor’s Principal
Investigator, key personnel, key subcontractor personnel, consultants, and
Project Manager with the Project Officer, Contracting Officer and other key
NIAID staff, either in person or via teleconference. The purpose of this meeting
will be to review Monthly Technical Progress Reports, any other reports that
were delivered in the previous month, any matter that is relevant to the
scientific and financial administration of the contract and future activities.
The meeting shall be scheduled to occur within 14 calendar days of submission of
the Monthly Technical Progress Report. The schedule for those meetings will be
established by the PI, Project Officer and Contracting Officer after contract
award. Prepare and distribute the agenda and meeting/teleconference materials to
all participants. Provide a summary of all meetings and teleconferences to the
Project Officer and Contracting Officer within seven calendar days of the
teleconference

 

Statement of Work

Dated September 15, 2008

   Page 7 of 8   

HHSN272200800028C

Attachment 1



--------------------------------------------------------------------------------

  c) Organization of extraordinary teleconferences and meetings if issues arise
that require more frequent communication and provision of meeting minutes for
these teleconferences and meetings

 

  3. Annual Site Visit

Arrange for a two day site visit on a yearly basis for NIAID contract and
program staff, as requested by the Project Officer or Contracting Officer. These
site visits shall be attended by the Principal Investigator, the Contractor’s
business representative, and all key personnel. The Contractor shall be
responsible for:

 

  a) Planning and submitting the agenda to the Project Officer for approval
within 14 days of the site visit;

 

  b) Developing written and oral presentation materials;

 

  c) Arranging for the logistics associated with the site visits and for travel
costs for all non-Government site visit attendees; and

 

  d) Preparing and submitting Site Visit reports to the Project Officer and
Contracting Officer within 30 calendar days of completion of each site visit.
Reports shall include copies of all presentations and a summary of all
discussions.

 

E Final Transition

If the Contractor is unable to reasonably fulfill the activities related to the
next stage of development for the products developed under this contract, the
Contractor shall ensure an orderly, secure and efficient transition of
contract-related materials and activities to the successor contractor or to the
Government. A description of transition activities shall be provided in a Draft
and Final Transition Plan, which will be reviewed and approved by the Project
Officer. The Draft Transition Plan is due six (6) months prior to the completion
date of the contract, and a Final Transition Plan (approved by the Project
Officer and Contracting Officer) is due three (3) months prior to the completion
date of the contract

 

Statement of Work

Dated September 15, 2008

   Page 8 of 8   

HHSN272200800028C

Attachment 1



--------------------------------------------------------------------------------

INVOICE/FINANCING REQUEST AND CONTRACT FINANCIAL REPORTING INSTRUCTIONS FOR

NIH COST-REIMBURSEMENT CONTRACTS, NIH(RC)-4

Format: Payment requests shall be submitted on the Contractor’s self-generated
form in the manner and format prescribed herein and as illustrated in the Sample
Invoice/Financing Request. Standard Form 1034, Public Voucher for Purchases and
Services Other Than Personal, may be used in lieu of the Contractor’s
self-generated form provided it contains all of the information shown on the
Sample Invoice/Financing Request. DO NOT include a cover letter with the payment
request.

Number of Copies: Payment requests shall be submitted in the quantity specified
in the Invoice Submission Instructions in Section G of the Contract Schedule.

Frequency: Payment requests shall not be submitted more frequently than once
every two weeks in accordance with the Allowable Cost and Payment Clause
incorporated into this contract. Small business concerns may submit
invoices/financing requests more frequently than every two weeks when authorized
by the Contracting Officer.

Cost Incurrence Period: Costs incurred must be within the contract performance
period or covered by precontract cost provisions.

Billing of Costs Incurred: If billed costs include (1) costs of a prior billing
period, but not previously billed, or (2) costs incurred during the contract
period and claimed after the contract period has expired, the Contractor shall
site the amount(s) and month(s) in which it incurred such costs.

Contractor’s Fiscal Year: Payment requests shall be prepared in such a manner
that the Government can identify costs claimed with the Contractor’s fiscal
year.

Currency: All NIH contracts are expressed in United States dollars. When the
Government pays in a currency other than United States dollars, billings shall
be expressed, and payment by the Government shall be made, in that other
currency at amounts coincident with actual costs incurred. Currency fluctuations
may not be a basis of gain or loss to the Contractor. Notwithstanding the above,
the total of all invoices paid under this contract may not exceed the United
States dollars authorized.

Costs Requiring Prior Approval: Costs requiring the Contracting Officer’s
approval, which are not set forth in an Advance Understanding in the contract,
shall be identified and reference the Contracting Officer’s Authorization (COA)
Number. In addition, the Contractor shall show any cost set forth in an Advance
Understanding as a separate line item on the payment request.

Invoice/Financing Request Identification: Each payment request shall be
identified as either:

 

(a) Interim Invoice/Contract Financing Request: These are interim payment
requests submitted during the contract performance period.

 

(b) Completion Invoice: The completion invoice shall be submitted promptly upon
completion of the work, but no later than one year from the contract completion
date, or within 120 days after settlement of the final indirect cost rates
covering the year in which the contract is physically complete (whichever date
is later). The Contractor shall submit the completion invoice when all costs
have been assigned to the contract and it completes all performance provisions.

 

(c) Final Invoice: A final invoice may be required after the amounts owed have
been settled between the Government and the Contractor (e.g., resolution of all
suspensions and audit exceptions).

Preparation and Itemization of the Invoice/Financing Request: The Contractor
shall furnish the information set forth in the instructions below. The
instructions are keyed to the entries on the Sample Invoice/Financing Request.
All information must be legible or the invoice will be considered improper and
returned to the Contractor.

 

(a) Designated Billing Office Name and Address: Enter the designated billing
office name and address, as identified in the Invoice Submission Instructions in
Section G of the Contract Schedule.

 

(b) Contractor’s Name, Address, Point of Contact, TIN, and DUNS or DUNS+4
Number: Show the Contractor’s name and address exactly as they appear in the
contract, along with the name, title, phone number, and e-mail address of the
person to notify in the event of an improper invoice or, in the case of payment
by method other than Electronic Funds Transfer, to whom payment is to be sent.
If the remittance name differs from the legal business name, both names must
appear on the invoice. Provide the Contractor’s Federal Taxpayer Identification
Number (TIN) and Data Universal Numbering System (DUNS) or DUNS+4 number. The
DUNS number must

 

NIH(RC)-4

Rev. 08/2008

   1    Attachment 2



--------------------------------------------------------------------------------

identify the Contractor’s name and address exactly as stated in the contract,
and as registered in the Central Contractor Registration (CCR) database. If the
Contractor does not have a valid TIN or DUNS number, provide the Contractor’s
Vendor Identification Number (VIN), which appears after the Contractor’s name on
the face page of the award document. [Note: A VIN is assigned to new contracts
awarded on or after June 4, 2007, and any existing contract modified to include
the VIN number.] When an approved assignment of claims has been executed, the
Contractor shall provide the same information for the assignee as is required
for the Contractor (i.e., name, address, point of contact, TIN, and DUNS
number), with the remittance information clearly identified as such.

 

(c) Invoice/Financing Request Number: Each payment request must be identified by
a unique invoice number, which can only be used one time regardless of the
number of contracts or orders held by an organization. For example, if a
contractor has already submitted invoice number 05 on one of its contracts or
orders, it cannot use that same invoice number on any other contract or order.
Payment requests with duplicate invoice numbers will be considered improper and
will be returned to the contractor.

The NIH does not prescribe a particular numbering format but suggests using a
job or account number for each contract and order followed by a sequential
invoice number (example: 8675309-05). Invoice numbers are limited to 30
characters. There are no restrictions on the use of special characters, such as
colons, dashes, forward slashes, or parentheses.

If all or part of an invoice is suspended and the contractor chooses to reclaim
those costs on a supplemental invoice, the contractor may use the same unique
invoice number followed by an alpha character, such as “R” for revised

(example: 8675309-05R).

 

(d) Date Invoice/Financing Request Prepared: Insert the date the payment request
is prepared.

 

(e) Contract Number and Order Number (if applicable): Insert the contract number
and order number (if applicable).

 

(f) Effective Date: Insert the effective date of the contract or if billing
under an order, the effective date of the order.

 

(g) Total Estimated Cost of Contract/Order: Insert the total estimated cost of
the contract, exclusive of fixed-fee. If billing under an order, insert the
total estimated cost of the order, exclusive of fixed-fee. For incrementally
funded contracts/orders, enter the amount currently obligated and available for
payment.

 

(h) Total Fixed-Fee: Insert the total fixed-fee (where applicable). For
incrementally funded contracts/orders, enter the amount currently obligated and
available for payment.

 

(i) Two-Way/Three-Way Match: Identify whether payment is to be made using a
two-way or three-way match. To determine required payment method, refer to the
Invoice Submission Instructions in Section G of the Contract Schedule.

 

(j) Office of Acquisitions: Insert the name of the Office of Acquisitions, as
identified in the Invoice Submission Instructions in Section G of the Contract
Schedule.

 

(k) Central Point of Distribution: Insert the Central Point of Distribution, as
identified in the Invoice Submission Instructions in Section G of the Contract
Schedule.

 

(l) Billing Period: Insert the beginning and ending dates (month, day, and year)
of the period in which costs were incurred and for which reimbursement is
claimed.

 

(m) Amount Billed - Current Period: Insert the amount claimed for the current
billing period by major cost element, including any adjustments and fixed-fee.
If the Contract Schedule contains separately priced line items, identify the
contract line item(s) on the payment request and include a separate breakdown
(by major cost element) for each line item.

 

(n) Amount Billed - Cumulative: Insert the cumulative amounts claimed by major
cost element, including any adjustments and fixed-fee. If the Contract Schedule
contains separately priced line items, identify the contract line item(s) on the
payment request and include a separate breakdown (by major cost element) for
each line item.

 

(o) Direct Costs: Insert the major cost elements. For each element, consider the
application of the paragraph entitled “Costs Requiring Prior Approval” on page 1
of these instructions.

 

NIH(RC)-4

Rev. 08/2008

   2    Attachment 2



--------------------------------------------------------------------------------

  1) Direct Labor: Include salaries and wages paid (or accrued) for direct
performance of the contract.

For Level of Effort contracts only, the Contractor shall provide the following
information on a separate sheet of paper attached to the payment request:

 

  •  

hours or percentage of effort and cost by labor category (as specified in the
Level of Effort Article in Section F of the contract) for the current billing
period, and

 

  •  

hours or percentage of effort and cost by labor category from contract inception
through the current billing period. (NOTE: The Contracting Officer may require
the Contractor to provide additional breakdown for direct labor, such as
position title, employee name, and salary or hourly rate.)

 

  2) Fringe Benefits: List any fringe benefits applicable to direct labor and
billed as a direct cost. Cite the rate(s) used to calculate fringe benefit
costs, if applicable.

 

  3) Accountable Personal Property: Include permanent research equipment and
general purpose equipment having a unit acquisition cost of $1,000 or more, with
a life expectancy of more than two years, and sensitive property regardless of
cost (see the HHS Contractor’s Guide for Control of Government Property). Show
permanent research equipment separate from general purpose equipment.

On a separate sheet of paper attached to the payment request, list each item for
which reimbursement is requested. An asterisk (*) shall precede the item if the
equipment is below the $1,000 approval level. Include reference to the following
(as applicable):

 

  •  

item number for the specific piece of equipment listed in the Property Schedule,
and

 

  •  

COA number, if the equipment is not covered by the Property Schedule.

The Contracting Officer may require the Contractor to provide further
itemization of property having specific limitations set forth in the contract.

 

  4) Materials and Supplies: Include equipment with unit costs of less than
$1,000 or an expected service life of two years or less, and consumable material
and supplies regardless of amount.

 

  5) Premium Pay: List remuneration in excess of the basic hourly rate.

 

  6) Consultant Fee: List fees paid to consultants. Identify consultant by name
or category as set forth in the contract or COA, as well as the effort (i.e.,
number of hours, days, etc.) and rate billed.

 

  7) Travel: Include domestic and foreign travel. Foreign travel is travel
outside of Canada, the United States and its territories and possessions.
However, for an organization located outside Canada, the United States and its
territories and possessions, foreign travel means travel outside that country.
Foreign travel must be billed separately from domestic travel.

 

  8) Subcontract Costs: List subcontractor(s) by name and amount billed.

 

  9) Other: List all other direct costs in total unless exceeding $1,000 in
amount. If over $1,000, list cost elements and dollar amounts separately. If the
contract contains restrictions on any cost element, that cost element must be
listed separately.

 

(p) Cost of Money (COM): Cite the COM factor and base in effect during the time
the cost was incurred and for which reimbursement is claimed.

 

(q) Indirect Costs: Identify the indirect cost base (IDC), indirect cost rate,
and amount billed for each indirect cost category.

 

(r) Fixed-Fee: Cite the formula or method of computation for fixed-fee, if
applicable. The fixed-fee must be claimed as provided for by the contract.

 

(s) Total Amounts Claimed: Insert the total amounts claimed for the current and
cumulative periods.

 

(t) Adjustments: Include amounts conceded by the Contractor, outstanding
suspensions, and/or disapprovals subject to appeal.

 

(u) Grand Totals

 

NIH(RC)-4

Rev. 08/2008

   3    Attachment 2



--------------------------------------------------------------------------------

(v) Certification of Salary Rate Limitation: If required by the contract (see
Invoice Submission Instructions in Section G of the Contract Schedule), the
Contractor shall include the following certification at the bottom of the
payment request:

“I hereby certify that the salaries billed in this payment request are in
compliance with the Salary Rate Limitation Provisions in Section H of the
contract.”

The Contracting Officer may require the Contractor to submit detailed support
for costs claimed on one or more interim payment requests.

 

NIH(RC)-4

Rev. 08/2008

   4    Attachment 2



--------------------------------------------------------------------------------

FINANCIAL REPORTING INSTRUCTIONS:

These instructions are keyed to the Columns on the sample invoice/financing
request.

Column A - Expenditure Category: Enter the expenditure categories required by
the contract.

Column B - Cumulative Percentage of Effort/Hrs. - Negotiated: Enter the
percentage of effort or number of hours agreed to for each employee or labor
category listed in Column A.

Column C - Cumulative Percentage of Effort/Hrs. - Actual: Enter the percentage
of effort or number of hours worked by each employee or labor category listed in
Column A.

Column D - Amount Billed - Current: Enter amounts billed during the current
period.

Column E - Amount Billed - Cumulative: Enter the cumulative amounts to date.

Column F - Cost at Completion: Enter data only when the Contractor estimates
that a particular expenditure category will vary from the amount negotiated.
Realistic estimates are essential.

Column G - Contract Amount: Enter the costs agreed to for all expenditure
categories listed in Column A.

Column H - Variance (Over or Under): Show the difference between the estimated
costs at completion (Column F) and negotiated costs (Column G) when entries have
been made in Column F. This column need not be filled in when Column F is blank.
When a line item varies by plus or minus 10 percent, i.e., the percentage
arrived at by dividing Column F by Column G, an explanation of the variance
should be submitted. In the case of an overrun (net negative variance), this
submission shall not be deemed as notice under the Limitation of Cost (Funds)
Clause of the contract.

Modifications: Any modification in the amount negotiated for an item since the
preceding report should be listed in the appropriate cost category.

Expenditures Not Negotiated: An expenditure for an item for which no amount was
negotiated (e.g., at the discretion of the Contractor in performance of its
contract) should be listed in the appropriate cost category and all columns
filled in, except for G. Column H will of course show a 100 percent variance and
will be explained along with those identified under H above.

 

NIH(RC)-4

Rev. 08/2008

   5    Attachment 2



--------------------------------------------------------------------------------

SAMPLE INVOICE/FINANCING REQUEST AND CONTRACT FINANCIAL REPORT

 

(a)     Designated Billing Office Name and Address:

 

National Institutes of Health

Office of Financial Management

Commercial Accounts

2115 East Jefferson Street, Room 4B432, MSC 8500

Bethesda, MD 20892-8500

 

(c)    Invoice/Financing Request No.:

                                                          

 

(d)    Date Invoice Prepared:

 

                                                                              

   

(e)    Contract No. and Order No. (if applicable):                       

 

                                       
                                                               

(b)     Contractor’s Name, Address, Point of Contact, TIN, and

 

DUNS or DUNS+4 Number:

 

(f)     Effective Date:                                          
                   

ABC CORPORATION

 

(g)    Total Estimated Cost of Contract/Order:

100 Main Street

 

                                                              

Anywhere, U.S.A. Zip+4

   

(h)    Total Fixed Fee (if applicable):

Name, Title, Phone Number, and E-mail Address of person to notify in the event
of an improper invoice or, in the case of payment by method other than
Electronic Funds Transfer, to whom payment is to be sent.

 

                                                          

 

(i)      Two-Way Match:                 

Three-Way Match:                 

 

*DUNS or DUNS+4:                                                              

 

(j)     Office of Acquisitions:

*TIN:                                          
                                            

 

                                       
                                                                   

*Provide VIN only if Contractor does not have a valid TIN

 

                                       
                                                                   

or DUNS number.

 

                                       
                                                                   

 

(k)    Central Point of Distribution:                                          
       

 

(l) This invoice/financing request represents reimbursable costs for the period
from                  to                 .

 

     Cumulative
Percentage
of Effort/Hrs    Amount Billed               

Expenditure Category*

A

   Negotiated
B    Actual
C    (m) Current
D    (n) Cumulative
E    Cost at
Completion
F    Contract
Value
G    Variance
H

(o)    Direct Costs:

                    

(1)    Direct Labor

                    

(2)    Fringe Benefits     %

                    

(3)    Accountable Property

                    

(4)    Materials & Supplies

                    

(5)    Premium Pay

                    

(6)    Consultant Fees

                    

(7)    Travel

                    

(8)    Subcontracts

                    

(9)    Other

                    

Total Direct Costs

                    

(p)    Cost of Money     %

                    

(q)    Indirect Costs     %

                    

(r)     Fixed Fee     %

                    

(s)    Total Amount Claimed

                    

(t)     Adjustments

                    

(u)    Grand Totals

                    

“I certify that all payments requested are for appropriate purposes and in
accordance with the contract.”

                                       
                                         
                                         
                                         
                                           

(Name of                                         
                                                                (Title)

 

 

*Attach details as specified in the contract or requested by the Contracting
Officer

 

NIH(RC)-4

Rev. 08/2008

   6    Attachment 2



--------------------------------------------------------------------------------

HHSAR 352.223-70 SAFETY AND HEALTH (JANUARY 2006)

 

(a) To help ensure the protection of the life and health of all persons, and to
help prevent damage to property, the Contractor shall comply with all Federal,
State and local laws and regulations applicable to the work being performed
under this contract. These laws are implemented and/or enforced by the
Environmental Protection Agency, Occupational Safety and Health Administration
and other agencies at the Federal, State and local levels (Federal, State and
local regulatory/enforcement agencies).

 

  1. In addition, the following regulations must be followed when developing and
implementing health and safety operating procedures and practices for both
personnel and facilities involving the use or handling of hazardous materials
and the conduct of research, development, or test projects:

 

  (1) 29 CFR 1910.1030, Bloodborne pathogens; 29 CFR 1910.1450, Occupational
exposure to hazardous chemicals in laboratories; and other applicable
occupational health and safety standards issued by the Occupational Health and
Safety Administration (OSHA) and included in 29 CFR Part 1910. These regulations
are available at: http://www.osha.gov/comp-links.html

 

  (2) Nuclear Regulatory Commission Standards and Regulations, pursuant to the
Energy Reorganization Act of 1974 (42 U.S.C. 5801 et seq.). Copies may be
obtained from the U.S. Nuclear Regulatory Commission,Washington, DC 20555–0001.

 

  2. The following guidelines are recommended for use in developing and
implementing health and safety operating procedures and practices for both
personnel and facilities:

 

  (1) Biosafety in Microbiological and Biomedical Laboratories, CDC and NIH,
HHS. This publication is available at http://bmbl.od.nih.gov/index.htm.

 

  (2) Prudent Practices for Safety in Laboratories (1995), National Research
Council, National Academy Press, 500 Fifth Street, NW., Lockbox 285, Washington,
DC 20055 (ISBN 0–309–05229–7). This publication can be obtained by telephoning
800–624–8373. It also is available at http://www.nap.edu/catalog/4911.html.

 

(b) Further, the Contractor shall take or cause to be taken additional safety
measures as the Contracting Officer, in conjunction with the project or other
appropriate officers, determines to be reasonably necessary. If compliance with
these additional safety measures results in an increase or decrease in the cost
or time required for performance of any part of work under this contract, an
equitable adjustment will be made in accordance with the applicable “Changes”
clause set forth in this contract.

 

(c) The Contractor shall maintain an accurate record of, and promptly report to
the Contracting Officer, all accidents or incidents resulting in the exposure of
persons to toxic substances, hazardous materials or hazardous operations; the
injury or death of any person; and/or damage to property incidental to work
performed under the contract and all violations for which the Contractor has
been cited by any Federal, State or local regulatory/enforcement agency. The
report shall include a copy of the notice of violation and the findings of any
inquiry or inspection, and an analysis addressing the impact these violations
may have on the work remaining to be performed. The report shall also state the
required action(s), if any, to be taken to correct any violation(s) noted by the
Federal, State or local regulatory/enforcement agency and the time frame allowed
by the agency to accomplish the necessary corrective action.

 

(d) If the Contractor fails or refuses to comply with the Federal, State or
local regulatory/enforcement agency’s directive(s) regarding any violation(s)
and prescribed corrective action(s), the Contracting Officer may issue an order
stopping all or part of the work until satisfactory corrective action (as
approved by the Federal, State or local regulatory/enforcement agencies) has
been taken and documented to the Contracting Officer. No part of the time lost
due to any stop work order shall be subject to a claim for extension of time or
costs or damages by the Contractor.

 

(e) The Contractor shall insert the substance of this clause in each subcontract
involving toxic substances, hazardous materials, or hazardous operations.
Compliance with the provisions of this clause by subcontractors will be the
responsibility of the Contractor.

(End of Clause)

 

Attachment 3



--------------------------------------------------------------------------------

PROCUREMENT OF CERTAIN EQUIPMENT, NIH(RC)-7

Notwithstanding any other clause in this contract, the Contractor will not be
reimbursed for the purchase, lease, or rental of any item of equipment listed in
the following Federal Supply Groups, regardless of the dollar value, without the
prior written approval of the Contracting Officer.

 

  67 - Photographic Equipment

  69 - Training Aids and Devices

  70 - General Purpose ADP Equipment, Software, Supplies and Support (Excluding
7045-ADP Supplies and Support Equipment.)

  71 - Furniture

  72 - Household and Commercial Furnishings and Appliances

  74 - Office Machines and Visible Record Equipment

  77 - Musical Instruments, Phonographs, and Home-type Radios

  78 - Recreational and Athletic Equipment

When equipment in these Federal Supply Groups is requested by the Contractor and
determined essential by the Contracting Officer, the Government will endeavor to
fulfill the requirement with equipment available from its excess personal
property sources, provided the request is made under a cost-reimbursement
contract. Extensions or renewals of approved existing leases or rentals for
equipment in these Federal Supply Groups are excluded from the provisions of
this article.

 

NIH(RC)-7 (4/1/84)

OMB Bulletin 81-16

      Attachment 4



--------------------------------------------------------------------------------

INSTRUCTIONS FOR COMPLETION OF SF-LLL, DISCLOSURE OF LOBBYING ACTIVITIES

This disclosure form shall be completed by the reporting entity, whether
subawardee or prime Federal recipient, at the initiation or receipt of a covered
Federal action, or a material change to a previous filing, pursuant to title 31
U.S.C. section 1352. The filing of a form is required for each payment or
agreement to make payment to any lobbying entity for influencing or attempting
to influence an officer or employee of any agency, a Member of Congress, an
officer or employee of Congress, or an employee of a Member of Congress in
connection with a covered Federal action. Complete all items that apply for both
the initial filing and material change report. Refer to the implementing
guidance published by the Office of Management and Budget for additional
information.

 

1.    Identify the type of covered Federal action for which lobbying activity is
and/or has been secured to influence the outcome of a covered Federal action. 2.
   Identify the status of the covered Federal action. 3.    Identify the
appropriate classification of this report. If this is a followup report caused
by a material change to the information previously reported, enter the year and
quarter in which the change occurred. Enter the date of the last previously
submitted report by this reporting entity for this covered Federal action. 4.   
Enter the full name, address, city, State and zip code of the reporting entity.
Include Congressional District, if known. Check the appropriate classification
of the reporting entity that designates if it is, or expects to be, a prime or
subaward recipient. Identify the tier of the subawardee, e.g., the first
subawardee of the prime is the 1st tier. Subawards include but are not limited
to subcontracts, subgrants and contract awards under grants. 5.    If the
organization filing the report in item 4 checks “Subawardee,” then enter the
full name, address, city, State and zip code of the prime Federal recipient.
Include Congressional District, if known. 6.    Enter the name of the Federal
agency making the award or loan commitment. Include at least one
organizationallevel below agency name, if known. For example, Department of
Transportation, United States Coast Guard. 7.    Enter the Federal program name
or description for the covered Federal action (item 1). If known, enter the full
Catalog of Federal Domestic Assistance (CFDA) number for grants, cooperative
agreements, loans, and loan commitments. 8.    Enter the most appropriate
Federal identifying number available for the Federal action identified in item 1
(e.g., Request for Proposal (RFP) number; Invitation for Bid (IFB) number; grant
announcement number; the contract, grant, or loan award number; the
application/proposal control number assigned by the Federal agency). Include
prefixes, e.g., “RFP-DE-90-001.” 9.    For a covered Federal action where there
has been an award or loan commitment by the Federal agency, enter the Federal
amount of the award/loan commitment for the prime entity identified in item 4 or
5. 10.    (a)    Enter the full name, address, city, State and zip code of the
lobbying registrant under the Lobbying Disclosure Act of 1995 engaged by the
reporting entity identified in item 4 to influence the covered Federal action.
   (b)    Enter the full names of the individual(s) performing services, and
include full address if different from 10 (a). Enter Last Name, First Name, and
Middle Initial (MI). 11.    The certifying official shall sign and date the
form, print his/her name, title, and telephone number.

According to the Paperwork Reduction Act, as amended, no persons are required to
respond to a collection of information unless it displays a valid OMB Control
Number. The valid OMB control number for this information collection is OMB
No. 0348-0046. Public reporting burden for this collection of information is
estimated to average 10 minutes per response, including time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding the burden estimate or any other aspect of this collection of
information, including suggestions for reducing this burden, to the Office of
Management and Budget, Paperwork Reduction Project (0348-0046), Washington, DC
20503.

 

Attachment 5



--------------------------------------------------------------------------------

  

DISCLOSURE OF LOBBYING ACTIVITIES

Complete this form to disclose lobbying activities pursuant to 31 U.S.C. 1352

(See reverse for public burden disclosure.)

  

Approved by OMB

 

0348-0046

 

1. Type of Federal Action:    2. Status of Federal Action:    3. Report Type:

¨

 

a. contract

b. grant

c. cooperative agreement

d. loan

e. loan guarantee

f. loan insurance

      ¨    a. bid/offer/application        ¨   

a. initial filing

b. material change

           b. initial award                  c. post-award   

For Material Change Only:

                     year                      quarter                          
                 date of last report                                          
                   

4. Name and Address of Reporting Entity:  

5. If Reporting Entity in No. 4 is a Subawardee, Enter

    Name and Address of Prime:

    ¨ Prime                 ¨ Subawardee  

  Tier                 , if known:

                     

Congressional District, if known: 4c

      Congressional District, if known: 6. Federal Department/Agency:   7.
Federal Program Name/Description:                

    CFDA Number, if applicable:                             

 

8. Federal Action Number, if known:   9. Award Amount, if known:         $

10. a. Name and Address of Lobbying Registrant

(if individual, last name, first name, MI):

 

XOMA undertook no lobbying activities in

relationship to this contract. Therefore, Attachment 5 is not applicable.

 

 

b. Individuals Performing Services (including address if

different from No. 10a)

(last name, first name, MI):

11. Information requested through this form is authorized by title 31 U.S.C.
section 1352. This disclosure of lobbying activities is a material
representation of fact upon which reliance was placed by the tier above when
this transaction was made or entered into. This disclosure is required pursuant
to 31 U.S.C. 1352. This information will be available for public inspection. Any
person who fails to file the required disclosure shall be subject to a civil
penalty of not less than $10,000 and not more than $100,000 for each such
failure.

 

 

Signature:                                      
                                            

 

Print Name:                                        
                                     

 

Title:                                      
                                                   

 

Telephone No.:                                  Date:    
                       

Federal Use Only:   

Authorized for Local Reproduction

Standard Form LLL (Rev. 7-97)

 

Attachment 5



--------------------------------------------------------------------------------

TECHNICAL PROPOSAL COVER SHEET

IN RESPONSE TO NIH-NIAID-DMID-08-21

TITLE: Production of Monoclonal Antibody Based Therapeutics for Botulism

OFFEROR: XOMA (US) LLC

Name and Address: XOMA (US) LLC, 2910 Seventh Street, Berkeley, CA 94710

DUNS # 05-134-0339

PRINCIPAL INVESTIGATOR: Milan Tomic, Ph.D.

OFFEROR PERSONNEL Name (Last, First, Initial) and Degree(s)*

Cafaro, Dan, B.A.

Dadson, Al, B.S.

Fall, Tom, A., B.A.

Freeberg, Joel, M.A.

Horwitz, Arnold, Ph.D.

Huang, Chin-Yi, Ph.D.

Ma, Jeremy K., B.S.

McGoogan, Calvin L., MBA

Meyer, Kathleen, Ph.D.

Rada, Beth M.S.

Tenerowicz, Robert, MBA

Tomic, Milan, T., Ph.D.

Wajid, Abdul, Ph.D.

SUBCONTRACTOR ORGANIZATIONS

Name and Address: SRI International, 333 Ravenswood, Menlo Park, CA 94025

PRINCIPAL INVESTIGATOR: Annalisa D’Andrea, Ph.D.

SUBCONTRACTOR PERSONNEL Name (Last, First, Initial) and Degree(s)*

Harrison, Travis, M., Ph.D.

Name and Address: University of California, San Francisco, CA 94143

PRINCIPAL INVESTIGATOR: James D. Marks, M.D., Ph.D.

SUBCONTRACTOR PERSONNEL Name (Last, First, Initial) and Degree(s)*

Lou, Jianlong, Ph.D.

Meng, Qi, Ph.D.

COLLABORATORS or CONSULTANTS:

Name [Last, First, Initial) Degree(s)] Organization

Carpenter, John C., Ph.D., University of Colorado, Formulations Consultant

Leung, Hoi, Ph.D., Biostatistics Consultant

Matthews, Barbara, M.D., MPH, BioDirect Inc.

 

Attachment 6



--------------------------------------------------------------------------------

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES

NATIONAL INSTITUTES OF HEALTH

PROJECT OBJECTIVES

 

SOLICITATION NUMBER:     NIH-NIAID-DMID-08-21

CONTRACT NUMBER:   (TO BE INSERTED BY THE CONTRACTING OFFICER):
                    

OFFEROR NAME AND ADDRESS:   XOMA (US) LLC  

2910 Seventh Street

Berkeley, CA 94710

OFFEROR PHONE NUMBER (WITH AREA CODE)         510-204-7200

*DEPARTMENT, SERVICE, LABORATORY OR EQUIVALENT (i.e., Department Name):

*MAJOR SUBDIVISION (i.e., “Dental School,” “Medical School,” etc., or Major
Component Code, if known):

RFP TITLE:         Development of Therapeutic Agents for Select Biodefense
Pathogens

PRINCIPAL INVESTIGATOR: Milan Tomic, Ph.D.

 

 

SUMMARY OF OBJECTIVES:

The goal of this proposal is to generate recombinant human compatible monovalent
and trivalent antitoxins for the treatment and prevention of botulism due to
botulinum neurotoxin serotypes A, B, and E (BoNT/A, B, and E). Each
serotype-specific antitoxin will consist of 3 or 4 monoclonal antibodies (mAbs)
in order to provide extraordinarily potent toxin neutralization. For this
proposal, BoNT/A, B and E mAbs developed in the Marks Lab (UCSF) will be
manufactured and formulated at XOMA to generate 3 monovalent BoNT/A, B, and E
antitoxins and a potent trivalent BoNT/A, B, and E antitoxin for the treatment
of botulism. XOMA is currently manufacturing three BoNT/A mAbs which can be used
for a monovalent BoNT/A drug product. We will: 1) evaluate 9 and select 7 (3
BoNT/E and 4 BoNT/B) lead mAb candidates from parental BoNT mAbs provided by
Dr. Marks. Lead mAbs will be selected based on stability, lack of cross
reactivity to human tissue and potency in vivo when combined; 2) develop cell
lines and production processes for each lead mAb and release engineering and GMP
lots; 3) develop stable co-formulations and analytical tests for each monovalent
BoNT/A, B, and E drug product and/or trivalent drug products; 4) perform IND
enabling non-clinical studies on the monovalent and trivalent drug products; and
5) file an IND for the monovalent and/or the trivalent drug product. The high
potency observed for BoNT/A, B and E mAbs in vivo may allow vialing of extremely
small amounts of antibody (~ 5 mg total) as a therapeutic dose. At current
yields for the BoNT/A mAbs, remarkably small fermentation volumes for each of 10
mAbs (3 BoNT/A, 4 BoNT/B, and 3 BoNT/E) could yield over 1 million doses!

 

 

INSTRUCTIONS: The information supplied on this form MUST meet the following
requirements: The summary of objectives MUST fit in the space provided. The
height of the letters must not be smaller than 10 point; Helvetica or Arial 12
point is the NIH-

suggested font. Type density, including characters and spaces, must be no more
than 15 characters per inch (cpi). For proportional spacing, the average for any
representative section of text must not exceed 15 cpi. No more than 6 lines of
type within a vertical inch. Margins, in all directions, must be at least 1/2
inch.

THIS FORM MUST BE PLACED BEHIND THE TITLE PAGE OF EACH COPY OF THE TECHNICAL
PROPOSAL ALONG WITH THE “GOVERNMENT NOTICE FOR HANDLING PROPOSALS.”

*The insertion of the DEPARTMENT, SERVICE, LABORATORY OR EQUIVALENT (i.e., the
Department Name) and MAJOR SUBDIVISION (i.e., “Dental School”, “Medical School,”
etc., or the Major Component Code, if known) is required ONLY for INSTITUTIONS
OF HIGHER EDUCATION.

 

NIH-1688-1 (09/02)

   Attachment 6



--------------------------------------------------------------------------------

XOMA (US) LLC

   Principal Investigator: Tomic, Milan T.

 

NOTE: This Notice is for the Technical Evaluation Review Group who will be
reviewing the proposals submitted in response to this RFP. THE OFFEROR SHALL
PLACE A COPY OF THIS NOTICE BEHIND THE TITLE PAGE OF EACH COPY OF THE TECHNICAL
PROPOSAL.

GOVERNMENT NOTICE FOR HANDLING PROPOSALS

This proposal shall be used and disclosed for evaluation purposes only, and a
copy of this Government notice shall be applied to any reproduction or abstract
thereof. Any authorized restrictive notices which the submitter places on this
proposal shall be strictly complied with. Disclosure of this proposal outside
the Government for evaluation purposes shall be made only to the extent
authorized by, and in accordance with, the procedures in HHSAR 352.215-1.

 

(f) If authorized in agency implementing regulations, agencies may release
proposals outside the Government for evaluation, consistent with the following:

 

  (1) Decisions to release proposals outside the Government for evaluation
purposes shall be made by the agency head or designee;

 

  (2) Written agreement must be obtained from the evaluator that the information
(data) contained in the proposal will be used only for evaluation purposes and
will not be further disclosed;

 

  (3) Any authorized restrictive legends placed on the proposal by the
prospective Contractor or subcontractor or by the Government shall be applied to
any reproduction or abstracted information made by the evaluator;

 

  (4) Upon completing the evaluation, all copies of the proposal, as well as any
abstracts thereof, shall be returned to the Government office which initially
furnished them for evaluation; and

 

  (5) All determinations to release the proposal outside the Government take
into consideration requirements for avoiding organizational conflicts of
interest and the competitive relationship, if any, between the prospective
Contractor or subcontractor and the prospective outside evaluator.

 

(g) The submitter of any proposal shall be provided notice adequate to afford an
opportunity to take appropriate action before release of any information (data)
contained therein pursuant to a request under the Freedom of Information Act (5
U.S.C. 552); and, time permitting, the submitter should be consulted to obtain
assistance in determining the eligibility of the information (data) in question
as an exemption under the Act. (See also Subpart 24.2, Freedom of Information
Act.)

 

Use or disclosure of data contained on this page is subject to the restriction
on the cover sheet of this proposal or quotation.   i   Attachment 6